Exhibit 10.27

LEASE

by and between

BMR-PACIFIC RESEARCH CENTER LP,

a Delaware limited partnership

and

CYMABAY THERAPEUTICS, INC.,

a Delaware corporation

BioMed Realty form dated 10/2/13



--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”) is entered into as of this 8th day of November, 2013
(the “Execution Date”), by and between BMR-PACIFIC RESEARCH CENTER LP, a
Delaware limited partnership (“Landlord”), and CYMABAY THERAPEUTICS, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord owns certain real property (the “Property”) and the
improvements on the Property located at 7333-7999 Gateway Boulevard, Newark,
California, including the buildings located thereon; and

B. WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, certain premises (the “Premises”) located on the first (1st) floor of
the building (commonly known as Building 7) located at 7999 Gateway Boulevard,
Newark, California (the “Building”), pursuant to the terms and conditions of
this Lease, as detailed below.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Lease of Premises.

1.1. Effective on the Term Commencement Date (as defined below), Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Premises, as shown
on Exhibit A attached hereto, for use by Tenant in accordance with the Permitted
Use (as defined below) and no other uses. The Property and all landscaping,
parking facilities, private drives and other improvements and appurtenances
related thereto, including the Building, the Amenities Building (as defined
below), the nine (9) other buildings currently located on the Property and each
additional building that is constructed on the Property (following substantial
completion of such building), are hereinafter collectively referred to as the
“Project.” All portions of the Building that are for the non-exclusive use of
the tenants of the Building only, and not the tenants of the Project generally,
such as service corridors, stairways, elevators, public restrooms and public
lobbies (all to the extent located in the Building), are hereinafter referred to
as “Building Common Area.” All portions of the Project that are for the
non-exclusive use of tenants of the Project generally, including driveways,
sidewalks, parking areas, landscaped areas, and (to the extent not located in a
building other than the Amenities Building) service corridors, stairways,
elevators, public restrooms, public lobbies and the amenities building (the
“Amenities Building”) in which Landlord currently provides certain amenities,
including food services, a fitness center and a conference center (“Amenities
Building Services”) (but excluding Building Common Area), are hereinafter
referred to as “Project Common Area.” The Building Common Area and Project
Common Area are collectively referred to herein as “Common Area.” The Building
is located on a portion of the Project commonly referred to as the “North
Campus,” which is that part of the Project to the north of Gateway Boulevard
comprised of the Building and five (5) other buildings commonly referred to as
Buildings 1, 2, 3, 5 and 6, together with all appurtenances thereto
(collectively, the “North Campus”).



--------------------------------------------------------------------------------

2. Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

2.1. This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.

2.2. In the definitions below, each current Rentable Area (as defined below) is
expressed in square feet. Rentable Area and “Tenant’s Pro Rata Shares” are all
subject to adjustment as provided in this Lease.

 

Definition or Provision

   Means the Following (As of the Term
Commencement Date)

Approximate Rentable Area of Premises*

   8,894 square feet

Approximate Rentable Area of Building

   178,047 square feet

Approximate Rentable Area of North Campus

   966,271 square feet

Approximate Rentable Area of Project

   1,389,517 square feet

Tenant’s Pro Rata Share of Building*

   5.0%

Tenant’s Pro Rata Share of North Campus*

   0.92%

Tenant’s Pro Rata Share of Project*

   0.64%

 

* Note: Subject to adjustment based upon the Rentable Area of the Premises as of
the Term Commencement Date.

 

2



--------------------------------------------------------------------------------

2.3. Initial monthly and annual installments of Base Rent for the Premises
(“Base Rent”) as of the Term Commencement Date, subject to adjustment under this
Lease:

 

Dates

   Square Feet
of Rentable
Area*      Base Rent per Square
Foot of Rentable Area      Monthly
Base Rent*      Annual Base
Rent*  

Months 1 - 12

     8,894       $ 1.90 monthly       $ 16,898.60       $ 202,783.20   

Months 13 - 24

     8,894       $ 1.96 monthly       $ 17,432.24       $ 209,186.88   

Months 25 - 36

     8,894       $ 2.02 monthly       $ 17,965.88       $ 215,590.56   

Months 37 - 48

     8,894       $ 2.08 monthly       $ 18,499.52       $ 221,994.24   

Months 49 - 60

     8,894       $ 2.14 monthly       $ 19,033.16       $ 228,397.92   

 

* Note: Subject to adjustment based upon the Rentable Area of the Premises as of
the Term Commencement Date.

2.4. Estimated Term Commencement Date: January 1, 2014

2.5. Estimated Term Expiration Date: December 31, 2018

2.6. Security Deposit: $50,695.80

2.7. Permitted Use: Office use in conformity with all federal, state, municipal
and local laws, codes, ordinances, rules and regulations of Governmental
Authorities (as defined below), committees, associations, or other regulatory
committees, agencies or governing bodies having jurisdiction over the Premises,
the Building, the Property, the Project, Landlord or Tenant, including both
statutory and common law and hazardous waste rules and regulations (“Applicable
Laws”)

 

2.8. Address for Rent Payment:    BMR-Pacific Research Center LP    Attention
Entity 285    P.O. Box 511415    Los Angeles, California 90051-7970 2.9. Address
for Notices to Landlord:    BMR-Pacific Research Center LP    17190 Bernardo
Center Drive    San Diego, California 92128    Attn: Vice President, Real Estate
Legal 2.10. Address for Notices to Tenant:    CymaBay Therapeutics, Inc.    7999
Gateway Boulevard    Newark, California 94560 2.11. Address for Invoices to
Tenant:    CymaBay Therapeutics, Inc.    7999 Gateway Boulevard    Newark,
California 94560

2.12. The following Exhibits are attached hereto and incorporated herein by
reference:

 

Exhibit A    Premises Exhibit B    Tenant Improvements Exhibit C   
Acknowledgement of Term Commencement Date and Term Expiration Date Exhibit D   
[Intentionally omitted] Exhibit E    Form of Letter of Credit

 

3



--------------------------------------------------------------------------------

Exhibit F    Rules and Regulations Exhibit G    [Intentionally omitted] Exhibit
H    Tenant’s Personal Property Exhibit I    Form of Estoppel Certificate

3. Term. The actual term of this Lease (as the same may be extended pursuant to
Article 42 hereof, and as the same may be earlier terminated in accordance with
this Lease, the “Term”) shall commence on the actual Term Commencement Date (as
defined in Article 4) and end on the date that is sixty (60) months after the
actual Term Commencement Date (such date, the “Term Expiration Date”), subject
to earlier termination of this Lease as provided herein. TENANT HEREBY WAIVES
THE REQUIREMENTS OF SECTION 1933 OF THE CALIFORNIA CIVIL CODE, AS THE SAME MAY
BE AMENDED FROM TIME TO TIME.

4. Possession and Commencement Date.

4.1. Landlord shall use commercially reasonable efforts to tender possession of
the Premises to Tenant on the Estimated Term Commencement Date, with the work
(the “Tenant Improvements”) required of Landlord described on Exhibit B
Substantially Complete (as defined below). Tenant agrees that in the event such
work is not Substantially Complete on or before the Estimated Term Commencement
Date for any reason, then (a) this Lease shall not be void or voidable,
(b) Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, (c) the Term Expiration Date shall be extended accordingly and
(d) Tenant shall not be responsible for the payment of any Base Rent or Tenant’s
Share of Operating Expenses (as defined below) until the actual Term
Commencement Date as described in Section 4.2 occurs. The term “Substantially
Complete” or “Substantial Completion” means that the Tenant Improvements are
substantially complete in accordance with Exhibit B, except for minor punch list
items. Notwithstanding anything in this Lease to the contrary, Landlord’s
obligation to timely achieve Substantial Completion shall be subject to
extension on a day-for-day basis as a result of Force Majeure (as defined
below).

4.2. The “Term Commencement Date” shall be the later of (a) the Estimated Term
Commencement Date and (b) the day Landlord tenders possession of the Premises to
Tenant with the Tenant Improvements Substantially Complete. If possession is
delayed by action of Tenant, then the Term Commencement Date shall be the date
that the Term Commencement Date would have occurred but for such delay. Tenant
shall execute and deliver to Landlord written acknowledgment of the actual Term
Commencement Date and the Term Expiration Date within ten (10) days after Tenant
takes occupancy of the Premises, in the form attached as Exhibit C hereto.
Failure to execute and deliver such acknowledgment, however, shall not affect
the Term Commencement Date or Landlord’s or Tenant’s liability hereunder.
Failure by Tenant to obtain validation by any medical review board or other
similar governmental licensing of the Premises required for the Permitted Use by
Tenant shall not serve to extend the Term Commencement Date.

4.3. In the event that Landlord permits (in Landlord’s sole and absolute
discretion) Tenant to enter upon the Premises prior to the Term Commencement
Date for the purpose of installing improvements or the placement of personal
property, Tenant shall furnish to Landlord evidence satisfactory to Landlord
that insurance coverages required of Tenant under the

 

4



--------------------------------------------------------------------------------

provisions of Article 23 are in effect, and such entry shall be subject to all
the terms and conditions of this Lease other than the payment of Base Rent or
Tenant’s Share of Operating Expenses (as defined below); and provided, further,
that if the Term Commencement Date is delayed due to such early access, then the
Term Commencement Date shall be the date that the Term Commencement Date would
have occurred but for such delay. If Landlord has not provided Tenant with
access to the “Server Room” depicted on Exhibit B attached hereto (the “Server
Room”) for the purpose of installing the personal property and equipment that
Tenant intends to install in the Server Room (the “Server Room Equipment”) on or
before December 26, 2013 (the “Server Room Outside Date”), then Landlord shall
be obligated to reimburse Tenant (within sixty (60) days of receiving an invoice
from Tenant) for Tenant’s reasonable, actual, out-of-pocket costs incurred in
connection with moving the Server Room Equipment from Tenant’s current location
(i.e., Tenant’s leased premises as of the Execution Date) to a temporary
location (such costs, the “Server Room Equipment Moving Costs”); provided,
however, that in no event shall Landlord be obligated to reimburse Tenant for
Server Room Equipment Moving Costs exceeding the amount of Ten Thousand Dollars
($10,000.00); provided, further, that the Server Room Outside Date shall be
subject to extension on a day-for-day basis as a result of (a) Force Majeure and
(b) any delay caused by any action or inaction of Tenant.

4.4. Notwithstanding anything to the contrary in this Lease, if Substantial
Completion has not occurred by January 10, 2014 (the “Substantial Completion
Outside Date”), then Tenant shall be entitled to receive one (1) day of Base
Rent abatement for each day thereafter that Substantial Completion has not
occurred; provided, however, that the Substantial Completion Outside Date shall
be subject to extension on a day-for-day basis as a result of (a) Force Majeure
and (b) any delay caused by any action or inaction of Tenant.

5. Condition of Premises. Tenant acknowledges that neither Landlord nor any
agent of Landlord has made any representation or warranty with respect to the
condition of the Premises, the Building or the Project, or with respect to the
suitability of the Premises, the Building or the Project for the conduct of
Tenant’s business. Tenant acknowledges that, except with respect to the Tenant
Improvements (a) it is fully familiar with the condition of the Premises and
agrees to take the same in its condition “as is” as of the Term Commencement
Date and (b) Landlord shall have no obligation to alter, repair or otherwise
prepare the Premises for Tenant’s occupancy or to pay for or construct any
improvements to the Premises. Tenant’s taking of possession of the Premises
shall, except as otherwise agreed to in writing by Landlord and Tenant,
conclusively establish that the Premises, the Building and the Project were at
such time in good, sanitary and satisfactory condition and repair.

6. Rentable Area.

6.1. The term “Rentable Area” shall reflect such areas as reasonably calculated
by Landlord’s architect, as the same may be reasonably adjusted from time to
time by Landlord in consultation with Landlord’s architect to reflect changes to
the Premises, the Building or the Project, as applicable.

6.2. The Rentable Area of each Building is generally determined by making
separate calculations of Rentable Area applicable to each floor within the
Building and totaling the

 

5



--------------------------------------------------------------------------------

Rentable Area of all floors within the Building. The Rentable Area of a floor is
computed by measuring to the outside finished surface of the permanent outer
Building walls. The full area calculated as previously set forth is included as
Rentable Area, without deduction for columns and projections or vertical
penetrations, including stairs, elevator shafts, flues, pipe shafts, vertical
ducts and the like, as well as such items’ enclosing walls.

6.3. The term “Rentable Area,” when applied to the Premises, is that area equal
to the usable area of the Premises, plus an equitable allocation of Rentable
Area within the Building that is not then utilized or expected to be utilized as
usable area, including that portion of the Building devoted to corridors,
equipment rooms, restrooms, elevator lobby, atrium and mailroom.

6.4. The Rentable Area of the Project is the total Rentable Area of all
buildings within the Project.

6.5. Review of allocations of Rentable Areas as between tenants of the Building
and the Project shall be made as frequently as Landlord deems appropriate,
including in order to facilitate an equitable apportionment of Operating
Expenses (as defined below). If such review is by a licensed architect and
allocations are certified by such licensed architect as being correct, then
Tenant shall be bound by such certifications.

7. Rent.

7.1. Tenant shall pay to Landlord as Base Rent for the Premises, commencing on
the Term Commencement Date, the sums set forth in Section 2.3. Base Rent shall
be paid in equal monthly installments as set forth in Section 2.3, each in
advance on the first day of each and every calendar month during the Term.

7.2. In addition to Base Rent, Tenant shall pay to Landlord as additional rent
(“Additional Rent”) at times hereinafter specified in this Lease (a) Tenant’s
Share (as defined below) of Operating Expenses (as defined below), (b) the
Property Management Fee (as defined below) and (c) any other amounts that Tenant
assumes or agrees to pay under the provisions of this Lease that are owed to
Landlord, including any and all other sums that may become due by reason of any
default of Tenant or failure on Tenant’s part to comply with the agreements,
terms, covenants and conditions of this Lease to be performed by Tenant, after
notice and the lapse of any applicable cure periods.

7.3. Base Rent and Additional Rent shall together be denominated “Rent.” Rent
shall be paid to Landlord, without abatement, deduction or offset, in lawful
money of the United States of America at the office of Landlord as set forth in
Section 2.8 or to such other person or at such other place as Landlord may from
time designate in writing. In the event the Term commences or ends on a day
other than the first day of a calendar month, then the Rent for such fraction of
a month shall be prorated for such period on the basis of the number of days in
the month and shall be paid at the then-current rate for such fractional month.

7.4. Tenant’s obligation to pay Rent shall not be discharged or otherwise
affected by (a) any Applicable Laws now or hereafter applicable to the Premises,
(b) any other restriction on Tenant’s use, (c) except as expressly provided
herein, any casualty or taking or (d) any other

 

6



--------------------------------------------------------------------------------

occurrence; and Tenant waives all rights now or hereafter existing to terminate
or cancel this Lease or quit or surrender the Premises or any part thereof, or
to assert any defense in the nature of constructive eviction to any action
seeking to recover rent. Tenant’s obligation to pay Rent with respect to any
period or obligations arising, existing or pertaining to the period prior to the
date of the expiration or earlier termination of the Term or this Lease shall
survive any such expiration or earlier termination; provided, however, that
nothing in this sentence shall in any way affect Tenant’s obligations with
respect to any other period.

8. [Intentionally omitted]

9. Operating Expenses.

9.1. As used herein, the term “Operating Expenses” shall include:

(a) Government impositions, including property tax costs consisting of real and
personal property taxes and assessments (including amounts due under any
improvement bond upon the Building or the Project (including the parcel or
parcels of real property upon which the Building, the other buildings in the
Project and areas serving the Building and the Project are located)) or
assessments in lieu thereof imposed by any federal, state, regional, local or
municipal governmental authority, agency or subdivision (each, a “Governmental
Authority”); taxes on or measured by gross rentals received from the rental of
space in the Project; taxes based on the square footage of the Premises, the
Building or the Project, as well as any parking charges, utilities surcharges or
any other costs levied, assessed or imposed by, or at the direction of, or
resulting from Applicable Laws or interpretations thereof, promulgated by any
Governmental Authority in connection with the use or occupancy of the Project or
the parking facilities serving the Project; taxes on this transaction or any
document to which Tenant is a party creating or transferring an interest in the
Premises; any fee for a business license to operate an office building; and any
expenses, including the reasonable cost of attorneys or experts, reasonably
incurred by Landlord in seeking reduction by the taxing authority of the
applicable taxes, less tax refunds obtained as a result of an application for
review thereof. Operating Expenses shall not include any net income, franchise,
capital stock, estate or inheritance taxes, or taxes that are the personal
obligation of Tenant or of another tenant of the Project; and

(b) All other costs of any kind paid or incurred by Landlord in connection with
the operation or maintenance of the Building and the Project (including the
Amenities Building, which shall include (i) Project office rent at fair market
rental for a commercially reasonable amount of space for Project management
personnel located in the Amenities Building, to the extent an office used for
Project operations is maintained at the Project, plus customary expenses for
such office, and (ii) fair market rent for the portion of the Amenities Building
used in providing the Amenities Building Services), and costs of repairs and
replacements to improvements within the Project as appropriate to maintain the
Project as required hereunder, including costs of funding such reasonable
reserves as Landlord, consistent with good business practice, may establish to
provide for future repairs and replacements; costs of utilities furnished to the
Common Areas; sewer fees; cable television; trash collection; cleaning,
including windows (including those of the Amenities Building); heating;
ventilation; air-conditioning; maintenance of landscaping and grounds;
maintenance of drives and parking areas; maintenance of the roof (including that
of the Amenities Building); security services and

 

7



--------------------------------------------------------------------------------

devices; building supplies; maintenance or replacement of equipment utilized for
operation and maintenance of the Project; license, permit and inspection fees;
sales, use and excise taxes on goods and services purchased by Landlord in
connection with the operation, maintenance or repair of the Building or Project
systems and equipment; telephone, postage, stationery supplies and other
expenses incurred in connection with the operation, maintenance or repair of the
Project; accounting, legal and other professional fees and expenses incurred in
connection with the Project; costs of furniture, draperies, carpeting,
landscaping, snow removal and other customary and ordinary items of personal
property provided by Landlord for use in Common Areas or in the Project office;
capital expenditures; costs of complying with Applicable Laws (except to the
extent such costs are incurred to remedy non-compliance as of the Execution Date
with Applicable Laws); costs to keep the Project in compliance with, or fees
otherwise required under, any CC&Rs (as defined below); insurance premiums,
including premiums for commercial general liability, property casualty,
earthquake, terrorism and environmental coverages; portions of insured losses
paid by Landlord as part of the deductible portion of a loss pursuant to the
terms of insurance policies; service contracts; costs of services of independent
contractors retained to do work of a nature referenced above; and costs of
compensation (including employment taxes and fringe benefits) of all persons who
perform regular and recurring duties connected with the day-to-day operation and
maintenance of the Project, its equipment, the adjacent walks, landscaped areas,
drives and parking areas, including janitors, floor waxers, window washers,
watchmen, gardeners, sweepers, plow trucks and handymen.

(c) Notwithstanding the foregoing, Operating Expenses shall not include any
leasing commissions; expenses that relate to preparation of rental space for a
tenant; expenses of initial development and construction, including grading,
paving, landscaping and decorating (as distinguished from maintenance, repair
and replacement of the foregoing); legal expenses relating to other tenants;
costs of repairs to the extent reimbursed by payment of insurance proceeds
received by Landlord; interest upon loans to Landlord or secured by a mortgage
or deed of trust covering the Project or a portion thereof (provided that
interest upon a government assessment or improvement bond payable in
installments shall constitute an Operating Expense under Subsection 9.1(a));
salaries of executive officers of Landlord; depreciation claimed by Landlord for
tax purposes (provided that this exclusion of depreciation is not intended to
delete from Operating Expenses actual costs of repairs and replacements and
reasonable reserves in regard thereto that are provided for in Subsection
9.1(b)); and taxes that are excluded from Operating Expenses by the last
sentence of Subsection 9.1(a). To the extent that Tenant uses more than Tenant’s
Pro Rata Share of any item of Operating Expenses, Tenant shall pay Landlord for
such excess in addition to Tenant’s obligation to pay Tenant’s Pro Rata Share of
Operating Expenses (such excess, together with Tenant’s Pro Rata Share,
“Tenant’s Share”).

9.2. Tenant shall pay to Landlord on the first day of each calendar month of the
Term, as Additional Rent, (a) the Property Management Fee (as defined below) and
(b) Landlord’s estimate of Tenant’s Share of Operating Expenses with respect to
the Building and the Project, as applicable, for such month.

(x) The “Property Management Fee” shall equal three percent (3%) of Base Rent
due from Tenant. Tenant shall pay the Property Management Fee in accordance with
Section 9.2 with respect to the entire Term, including any extensions thereof or
any holdover periods, regardless of whether Tenant is obligated to pay Base
Rent, Operating Expenses or any other Rent with respect to any such period or
portion thereof.

 

8



--------------------------------------------------------------------------------

(y) Within ninety (90) days after the conclusion of each calendar year (or such
longer period as may be reasonably required by Landlord), Landlord shall furnish
to Tenant a statement showing in reasonable detail the actual Operating Expenses
and Tenant’s Share of Operating Expenses for the previous calendar year. Any
additional sum due from Tenant to Landlord shall be immediately due and payable.
If the amounts paid by Tenant pursuant to this Section exceed Tenant’s Share of
Operating Expenses for the previous calendar year, then Landlord shall credit
the difference against the Rent next due and owing from Tenant; provided that,
if the Lease term has expired, Landlord shall accompany such statement with
payment for the amount of such difference.

(z) Any amount due under this Section for any period that is less than a full
month shall be prorated for such fractional month on the basis of the number of
days in the month.

9.3. Landlord may, from time to time, modify Landlord’s calculation and
allocation procedures for Operating Expenses, so long as such modifications
produce Dollar results substantially consistent with Landlord’s then-current
practice at the Project. Landlord or an affiliate(s) of Landlord currently own
other property(ies) adjacent to the Project or its neighboring properties
(collectively, “Neighboring Properties”). In connection with Landlord performing
services for the Project pursuant to this Lease, similar services may be
performed by the same vendor(s) for Neighboring Properties. In such a case,
Landlord shall reasonably allocate to each Building and the Project the costs
for such services based upon the ratio that the square footage of the Building
or the Project (as applicable) bears to the total square footage of all of the
Neighboring Properties or buildings within the Neighboring Properties for which
the services are performed, unless the scope of the services performed for any
building or property (including the Building and the Project) is
disproportionately more or less than for others, in which case Landlord shall
equitably allocate the costs based on the scope of the services being performed
for each building or property (including the Building and the Project). Since
the Project consists of multiple buildings, certain Operating Expenses may
pertain to a particular building(s), certain Operating Expenses may pertain to
the North Campus, and other Operating Expenses to the Project as a whole.
Landlord reserves the right in its sole discretion to allocate any such costs
applicable to any particular building within the Project to such building, any
costs applicable to the North Campus to the buildings comprising the North
Campus (including the Building), and other such costs applicable to the Project
to each building in the Project (including the Building), with the tenants in
each building being responsible for paying their respective proportionate shares
of their buildings to the extent required under their leases. Landlord shall
allocate such costs to the buildings (including the Building) in a reasonable,
non-discriminatory manner, and such allocation shall be binding on Tenant.

9.4. Tenant shall not be responsible for Operating Expenses attributable to the
time period prior to the Term Commencement Date; provided, however, that if
Landlord shall permit Tenant possession of the Premises prior to the Term
Commencement Date, Tenant shall be responsible for Operating Expenses from such
earlier date of possession. Tenant’s responsibility for Tenant’s Share of
Operating Expenses shall continue to the latest of (a) the date of

 

9



--------------------------------------------------------------------------------

termination of the Lease, (b) the date Tenant has fully vacated the Premises and
(c) if termination of the Lease is due to a default by Tenant, the earlier of
(i) the date of rental commencement of a replacement tenant or (ii) the
scheduled expiration of this Lease.

9.5. Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord. Expenses
such as taxes, assessments and insurance premiums that are incurred for an
extended time period shall be prorated based upon the time periods to which they
apply so that the amounts attributed to the Premises relate in a reasonable
manner to the time period wherein Tenant has an obligation to share in Operating
Expenses.

9.6. Within three (3) business days after the end of each calendar month, Tenant
shall submit to Landlord an invoice, or, in the event an invoice is not
available, an itemized list, of all costs and expenses that (a) Tenant has
incurred (either internally or by employing third parties) during the prior
month and (b) for which Tenant reasonably believes it is entitled to
reimbursements from Landlord pursuant to the terms of this Lease or that Tenant
reasonably believes is the responsibility of Landlord pursuant to this Lease or
Exhibit B.

9.7. In the event that the Building, North Campus or Project is less than fully
occupied during a calendar year, Tenant acknowledges that Landlord may
extrapolate Operating Expenses that vary depending on the occupancy of the
Building , North Campus or Project, as applicable, to equal Landlord’s
reasonable estimate of what such Operating Expenses would have been had the
Building, North Campus or Project, as applicable, been fully occupied during
such calendar year; provided, however, that Landlord shall not recover more than
one hundred percent (100%) of Operating Expenses.

10. Taxes on Tenant’s Property.

10.1. Tenant shall pay prior to delinquency any and all taxes levied against any
personal property or trade fixtures placed by Tenant in or about the Premises.

10.2. If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant’s personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such
increase in the assessed value of the Building, the Property or the Project,
then Tenant shall, upon demand, repay to Landlord the taxes so paid by Landlord.

10.3. If any improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s building standards (the “Building Standard”) in other spaces in the
Building are assessed, then the real property taxes and assessments levied
against Landlord or the Building, the Property or the Project by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 10.2. Any
such excess assessed valuation due to improvements in or

 

10



--------------------------------------------------------------------------------

alterations to space in the Project leased by other tenants at the Project shall
not be included in Operating Expenses. If the records of the applicable
governmental assessor’s office are available and sufficiently detailed to serve
as a basis for determining whether such Tenant improvements or alterations are
assessed at a higher valuation than the Building Standard, then such records
shall be binding on both Landlord and Tenant.

11. Security Deposit.

11.1. Tenant shall deposit with Landlord on or before the Execution Date the sum
set forth in Section 2.6 (the “Security Deposit”), which sum shall be held by
Landlord as security for the faithful performance by Tenant of all of the terms,
covenants and conditions of this Lease to be kept and performed by Tenant during
the period commencing on the Execution Date and ending upon the expiration or
termination of Tenant’s obligations under this Lease. If Tenant Defaults (as
defined below) with respect to any provision of this Lease, including any
provision relating to the payment of Rent, then Landlord may (but shall not be
required to) use, apply or retain all or any part of the Security Deposit for
the payment of any Rent or any other sum in default, or to compensate Landlord
for any other loss or damage that Landlord may suffer by reason of Tenant’s
default. If any portion of the Security Deposit is so used or applied, then
Tenant shall, within ten (10) days following demand therefor, deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to its original
amount, and Tenant’s failure to do so shall be a material breach of this Lease.
The provisions of this Article shall survive the expiration or earlier
termination of this Lease. TENANT HEREBY WAIVES THE REQUIREMENTS OF SECTION
1950.7 OF THE CALIFORNIA CIVIL CODE, AS THE SAME MAY BE AMENDED FROM TIME TO
TIME.

11.2. In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.

11.3. Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.

11.4. If Tenant shall fully and faithfully perform every provision of this Lease
to be performed by it, then the Security Deposit, or any balance thereof, shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease.

11.5. [Intentionally omitted]

11.6. If the Security Deposit shall be in cash, Landlord shall hold the Security
Deposit in an account at a banking organization selected by Landlord; provided,
however, that Landlord shall not be required to maintain a separate account for
the Security Deposit, but may intermingle it with other funds of Landlord.
Landlord shall be entitled to all interest and/or dividends, if any, accruing on
the Security Deposit. Landlord shall not be required to credit Tenant with any
interest for any period during which Landlord does not receive interest on the
Security Deposit.

 

11



--------------------------------------------------------------------------------

11.7. The Security Deposit may be in the form of cash, a letter of credit or any
other security instrument acceptable to Landlord in its sole discretion. Tenant
may at any time, except when Tenant is in Default (as defined below), deliver a
letter of credit (the “L/C Security”) as the entire Security Deposit, as
follows:

(a) If Tenant elects to deliver L/C Security, then Tenant shall provide
Landlord, and maintain in full force and effect throughout the Term and until
the date that is six (6) months after the then-current Term Expiration Date, a
letter of credit in the form of Exhibit E issued by an issuer reasonably
satisfactory to Landlord, in the amount of the Security Deposit, with an initial
term of at least one year. Landlord may require the L/C Security to be re-issued
by a different issuer at any time during the Term if Landlord reasonably
believes that the issuing bank of the L/C Security is or may soon become
insolvent; provided, however, Landlord shall return the existing L/C Security to
the existing issuer immediately upon receipt of the substitute L/C Security. If
any issuer of the L/C Security shall become insolvent or placed into FDIC
receivership, then Tenant shall immediately deliver to Landlord (without the
requirement of notice from Landlord) substitute L/C Security issued by an issuer
reasonably satisfactory to Landlord, and otherwise conforming to the
requirements set forth in this Article. As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks). If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then (i) Landlord shall with reasonable diligence complete any necessary
calculations, (ii) Tenant shall extend the expiry date of such L/C Security from
time to time as Landlord reasonably requires and (iii) in such extended period,
Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security. Tenant shall reimburse Landlord’s legal costs (as estimated by
Landlord’s counsel) in handling Landlord’s acceptance of L/C Security or its
replacement or extension.

(b) If Tenant delivers to Landlord satisfactory L/C Security in place of the
entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.

(c) Landlord may draw upon the L/C Security, and hold and apply the proceeds in
the same manner and for the same purposes as the Security Deposit, if (i) an
uncured Default (as defined below) exists, (ii) as of the date forty-five
(45) days before any L/C Security expires (even if such scheduled expiry date is
after the Term Expiration Date) Tenant has not delivered to Landlord an
amendment or replacement for such L/C Security, reasonably satisfactory to
Landlord, extending the expiry date to the earlier of (1) six (6) months after
the then-current Term Expiration Date or (2) the date one year after the
then-current expiry date of the L/C Security, (iii) the L/C Security provides
for automatic renewals, Landlord asks the issuer to confirm the current L/C
Security expiry date, and the issuer fails to do so within ten (10) business
days, (iv) Tenant fails to pay (when and as Landlord reasonably requires) any
bank charges for Landlord’s transfer of the L/C Security or (v) the issuer of
the L/C Security ceases, or announces that it will cease, to maintain an office
in the city where Landlord may present drafts under the L/C Security (and fails
to permit drawing upon the L/C Security by overnight courier or facsimile). This
Section does not limit any other provisions of this Lease allowing Landlord to
draw the L/C Security under specified circumstances.

 

12



--------------------------------------------------------------------------------

(d) Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security, even if it violates this Lease. Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage. Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit. In the event of a wrongful draw,
the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous.

(e) If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant’s expense, within five (5) business days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary. If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.

12. Use.

12.1. Tenant shall use the Premises for the Permitted Use, and shall not use the
Premises, or permit or suffer the Premises to be used, for any other purpose
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.

12.2. Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy issued for the Building
or the Project, and shall, upon five (5) days’ written notice from Landlord,
discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above, or that in Landlord’s reasonable opinion violates any of the above.
Tenant shall comply with any direction of any Governmental Authority having
jurisdiction that shall, by reason of the nature of Tenant’s use or occupancy of
the Premises, impose any duty upon Tenant or Landlord with respect to the
Premises or with respect to the use or occupation thereof.

12.3. Tenant shall not do or permit to be done anything that will invalidate or
increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Building or the Project, and shall comply with all
rules, orders, regulations and requirements of the insurers of the Building and
the Project, and Tenant shall promptly, upon demand, reimburse Landlord for any
additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Article.

12.4. Tenant shall keep all doors opening onto public corridors closed, except
when in use for ingress and egress.

12.5. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made to existing locks or
the mechanisms thereof without Landlord’s prior written consent. Tenant shall,
upon termination of this Lease, return to Landlord all keys to offices and
restrooms either furnished to or otherwise procured by Tenant. In the event any
key so furnished to Tenant is lost, Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.

 

13



--------------------------------------------------------------------------------

12.6. No awnings or other projections shall be attached to any outside wall of
the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings. Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent, nor shall any bottles, parcels or other articles be placed on
the windowsills. No equipment, furniture or other items of personal property
shall be placed on any exterior balcony without Landlord’s prior written
consent.

12.7. No sign, advertisement or notice (“Signage”) shall be exhibited, painted
or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior written consent. Signage shall conform to Landlord’s design
criteria. For any Signage, Tenant shall, at Tenant’s own cost and expense,
(a) acquire all permits for such Signage in compliance with Applicable Laws and
(b) design, fabricate, install and maintain such Signage in a first-class
condition. Tenant shall be responsible for reimbursing Landlord for costs
incurred by Landlord in removing any of Tenant’s Signage upon the expiration or
earlier termination of the Lease. Interior signs on entry doors to the Premises
and the directory tablet shall be inscribed, painted or affixed for Tenant by
Landlord at Tenant’s sole cost and expense, and shall be of a size, color and
type and be located in a place acceptable to Landlord. The directory tablet
shall be provided exclusively for the display of the name and location of
tenants only. Tenant shall not place anything on the exterior of the corridor
walls or corridor doors other than Landlord’s standard lettering. At Landlord’s
option, Landlord may install any Tenant Signage, and Tenant shall pay all costs
associated with such installation within thirty (30) days after demand therefor.

12.8. Tenant may only place equipment within the Premises with floor loading
consistent with the Building’s structural design unless Tenant obtains
Landlord’s prior written approval. Tenant may place such equipment only in a
location designed to carry the weight of such equipment.

12.9. Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Areas or other offices in the Project.

12.10. Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure or annoy them, (b) use or allow
the Premises to be used for immoral, unlawful or objectionable purposes,
(c) cause, maintain or permit any nuisance or waste in, on or about the Project
or (d) take any other action that would in Landlord’s reasonable determination
in any manner adversely affect other tenants’ quiet use and enjoyment of their
space or adversely impact their ability to conduct business in a professional
and suitable work environment.

12.11. Notwithstanding any other provision herein to the contrary, Tenant shall
be responsible for all liabilities, costs and expenses arising out of or in
connection with the compliance of the Premises with the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., and any state and local
accessibility laws, codes, ordinances and rules (collectively, and together

 

14



--------------------------------------------------------------------------------

with regulations promulgated pursuant thereto, the “ADA”), and Tenant shall
indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold Landlord and its affiliates, employees, agents
and contractors; and any lender, mortgagee or beneficiary (each, a “Lender” and,
collectively with Landlord and its affiliates, employees, agents and
contractors, the “Landlord Indemnitees”) harmless from and against any demands,
claims, liabilities, losses, costs, expenses, actions, causes of action,
damages, suits or judgments, and all reasonable expenses (including reasonable
attorneys’ fees, charges and disbursements, regardless of whether the applicable
demand, claim, action, cause of action or suit is voluntarily withdrawn or
dismissed) incurred in investigating or resisting the same (collectively,
“Claims”) arising out of any such failure of the Premises to comply with the
ADA. The Premises have not undergone inspection by a Certified Access
Specialist. The provisions of this Section shall survive the expiration or
earlier termination of this Lease.

13. Rules and Regulations, CC&Rs, Parking Facilities and Common Areas.

13.1. Tenant shall have the non-exclusive right, in common with others, to use
the Common Areas in conjunction with Tenant’s use of the Premises for the
Permitted Use, and such use of the Common Areas and Tenant’s use of the Premises
shall be subject to the rules and regulations adopted by Landlord and attached
hereto as Exhibit F, together with such other reasonable and nondiscriminatory
rules and regulations as are hereafter promulgated by Landlord in its sole and
absolute discretion (the “Rules and Regulations”). Tenant shall faithfully
observe and comply with the Rules and Regulations. Landlord shall not be
responsible to Tenant for the violation or non-performance by any other tenant
or any agent, employee or invitee thereof of any of the Rules and Regulations.

13.2. This Lease is subject to any recorded covenants, conditions or
restrictions on the Project or Property (the “CC&Rs”), as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time. Tenant shall comply with the CC&Rs.

13.3. Tenant shall have a non-exclusive, irrevocable license to use Tenant’s Pro
Rata Share of parking facilities serving the Building in common on an unreserved
basis with other tenants of the Building during the Term at no additional cost.

13.4. Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities. Landlord reserves the right to determine that parking facilities are
becoming overcrowded and to limit Tenant’s use thereof. Upon such determination,
Landlord may reasonably allocate parking spaces among Tenant and other tenants
of the Building or the Project. Nothing in this Section, however, is intended to
create an affirmative duty on Landlord’s part to monitor parking.

13.5. Landlord reserves the right to modify the Common Areas, including the
right to add or remove exterior and interior landscaping and to subdivide real
property. Tenant acknowledges that Landlord specifically reserves the right to
allow the exclusive use of corridors and restroom facilities located on specific
floors to one or more tenants occupying such floors; provided, however, that
Tenant shall not be deprived of the use of the corridors reasonably required to
serve the Premises or of restroom facilities serving the floor upon which the
Premises are located.

 

15



--------------------------------------------------------------------------------

14. Project Control by Landlord.

14.1. Landlord reserves full control over the Building and the Project to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease. This reservation includes Landlord’s right to subdivide the Project;
convert the Building and other buildings within the Project to condominium
units; change the size of the Project by selling all or a portion of the Project
or adding real property and any improvements thereon to the Project; grant
easements and licenses to third parties; maintain or establish ownership of the
Building separate from fee title to the Property; make additions to or
reconstruct portions of the Building and the Project; install, use, maintain,
repair, replace and relocate for service to the Premises and other parts of the
Building or the Project pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises, the Building or elsewhere at the Project; and
alter or relocate any other Common Area or facility, including private drives,
lobbies and entrances; provided, however, that such rights shall be exercised in
a way that does not materially adversely affect Tenant’s beneficial use and
occupancy of the Premises, including the Permitted Use and Tenant’s access to
the Premises.

14.2. Possession of areas of the Premises necessary for utilities, services,
safety and operation of the Building is reserved to Landlord.

14.3. Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant or that deprives Tenant of the
quiet enjoyment and use of the Premises as provided for in this Lease.

14.4. Landlord may, at any and all reasonable times during non-business hours
(or during business hours, if (a) with respect to Subsections 14.4(u) through
14.4(y), Tenant so requests, and (b) with respect to Subsection 14.4(z), if
Landlord so requests), and upon twenty-four (24) hours’ prior notice (provided
that no time restrictions shall apply or advance notice be required if an
emergency necessitates immediate entry), enter the Premises to (u) inspect the
same and to determine whether Tenant is in compliance with its obligations
hereunder, (v) supply any service Landlord is required to provide hereunder,
(w) alter, improve or repair any portion of the Building other than the Premises
for which access to the Premises is reasonably necessary, (x) post notices of
nonresponsibility, (y) access the telephone equipment, electrical substation and
fire risers and (z) show the Premises to prospective purchasers or tenants
during the final year of the Term. In connection with any such alteration,
improvement or repair as described in Subsection 14.4(w), Landlord may erect in
the Premises or elsewhere in the Project scaffolding and other structures
reasonably required for the alteration, improvement or repair work to be
performed. In no event shall Tenant’s Rent abate as a result of Landlord’s
activities pursuant to this Section; provided, however, that all such activities
shall be conducted in such a manner so as to cause as little interference to
Tenant as is reasonably possible. Landlord shall at all times retain a key with
which to unlock all of the doors in the Premises. If an emergency necessitates
immediate access to the Premises, Landlord may use whatever force is necessary
to enter the Premises, and any such entry to the Premises shall not constitute a
forcible or unlawful entry to the Premises, a detainer of the Premises, or an
eviction of Tenant from the Premises or any portion thereof.

 

16



--------------------------------------------------------------------------------

15. Quiet Enjoyment. Landlord covenants that Tenant, upon paying the Rent and
performing its obligations contained in this Lease, may peacefully and quietly
have, hold and enjoy the Premises, free from any claim by Landlord or persons
claiming under Landlord, but subject to all of the terms and provisions hereof,
provisions of Applicable Laws and rights of record to which this Lease is or may
become subordinate. This covenant is in lieu of any other quiet enjoyment
covenant, either express or implied.

16. Utilities and Services.

16.1. Tenant shall pay for all water (including the cost to service, repair and
replace reverse osmosis, de-ionized and other treated water), gas, heat, light,
power, telephone, internet service, cable television, other telecommunications
and other utilities supplied to the Premises, together with any fees, surcharges
and taxes thereon. If any such utility is not separately metered to Tenant,
Tenant shall pay Tenant’s Share of all charges of such utility jointly metered
with other premises as Additional Rent or, in the alternative, Landlord may, at
its option, monitor the usage of such utilities by Tenant and charge Tenant with
the cost of purchasing, installing and monitoring such metering equipment, which
cost shall be paid by Tenant as Additional Rent. To the extent that Tenant uses
more than Tenant’s Pro Rata Share of any utilities, then Tenant shall pay
Landlord for Tenant’s Share of such utilities to reflect such excess. In the
event that the Building, North Campus or Project is less than fully occupied
during a calendar year, Tenant acknowledges that Landlord may extrapolate
utility usage that varies depending on the occupancy of the Building, North
Campus or Project (as applicable) to equal Landlord’s reasonable estimate of
what such utility usage would have been had the Building, North Campus or
Project, as applicable, been fully occupied during such calendar year; provided,
however, that Landlord shall not recover more than one hundred percent (100%) of
the cost of such utilities. Tenant shall not be liable for the cost of utilities
supplied to the Premises attributable to the time period prior to the Term
Commencement Date; provided, however, that, if Landlord shall permit Tenant
possession of the Premises prior to the Term Commencement Date and Tenant uses
the Premises for any purpose other than placement of personal property as set
forth in Section 4.3, then Tenant shall be responsible for the cost of utilities
supplied to the Premises from such earlier date of possession.

16.2. Landlord shall not be liable for, nor shall any eviction of Tenant result
from, the failure to furnish any utility or service, whether or not such failure
is caused by accident; breakage; repair; strike, lockout or other labor
disturbance or labor dispute of any character; act of terrorism; shortage of
materials, which shortage is not unique to Landlord or Tenant, as the case may
be; governmental regulation, moratorium or other governmental action, inaction
or delay; or other causes beyond Landlord’s control (collectively, “Force
Majeure”) or, to the extent permitted by Applicable Laws, Landlord’s negligence.
In the event of such failure, Tenant shall not be entitled to termination of
this Lease or any abatement or reduction of Rent, nor shall Tenant be relieved
from the operation of any covenant or agreement of this Lease.

16.3. Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term, beyond those utilities provided by Landlord, including
telephone, internet service, cable television and other telecommunications,
together with any fees, surcharges and taxes thereon. Upon Landlord’s demand,
utilities and services provided to the Premises that are separately metered
shall be paid by Tenant directly to the supplier of such utilities or services.

 

17



--------------------------------------------------------------------------------

16.4. Tenant shall not, without Landlord’s prior written consent, use any device
in the Premises (including data processing machines) that will in any way
(a) increase the amount of ventilation, air exchange, gas, steam, electricity or
water required or consumed in the Premises based upon Tenant’s Pro Rata Share of
the Building or Project (as applicable) beyond the existing capacity of the
Building or the Project usually furnished or supplied for the Permitted Use or
(b) exceed Tenant’s Pro Rata Share of the Building’s or Project’s (as
applicable) capacity to provide such utilities or services.

16.5. If Tenant shall require utilities or services in excess of those usually
furnished or supplied for tenants in similar spaces in the Building or the
Project by reason of Tenant’s equipment or extended hours of business
operations, then Tenant shall first procure Landlord’s consent for the use
thereof, which consent Landlord may condition upon the availability of such
excess utilities or services, and Tenant shall pay as Additional Rent an amount
equal to the cost of providing such excess utilities and services.

16.6. Landlord shall provide water in Common Areas for lavatory and landscaping
purposes only, which water shall be from the local municipal or similar source;
provided, however, that if Landlord determines that Tenant requires, uses or
consumes water provided to the Common Areas for any purpose other than ordinary
lavatory purposes, Landlord may install a water meter (“Tenant Water Meter”) and
thereby measure Tenant’s water consumption for all purposes. Tenant shall pay
Landlord for the costs of any Tenant Water Meter and the installation and
maintenance thereof during the Term. If Landlord installs a Tenant Water Meter,
Tenant shall pay for water consumed, as shown on such meter, as and when bills
are rendered. If Tenant fails to timely make such payments, Landlord may pay
such charges and collect the same from Tenant. Any such costs or expenses
incurred or payments made by Landlord for any of the reasons or purposes stated
in this Section shall be deemed to be Additional Rent payable by Tenant and
collectible by Landlord as such.

16.7. Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and utility systems, when Landlord deems necessary
or desirable, due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations or improvements
shall have been completed, and Landlord shall further have no responsibility or
liability for failure to supply elevator facilities, plumbing, ventilation, air
conditioning or utility service when prevented from doing so by Force Majeure
or, to the extent permitted by Applicable Laws, Landlord’s negligence; a failure
by a third party to deliver gas, oil or another suitable fuel supply; or
Landlord’s inability by exercise of reasonable diligence to obtain gas, oil or
another suitable fuel. Without limiting the foregoing, it is expressly
understood and agreed that any covenants on Landlord’s part to furnish any
service pursuant to any of the terms, covenants, conditions, provisions or
agreements of this Lease, or to perform any act or thing for the benefit of
Tenant, shall not be deemed breached if Landlord is unable to furnish or perform
the same by virtue of Force Majeure or, to the extent permitted by Applicable
Laws, Landlord’s negligence.

 

18



--------------------------------------------------------------------------------

16.8. For the Premises, Landlord shall (a) maintain and operate the heating,
ventilating and air conditioning systems used for typical office use only
(“HVAC”) (and not for uses other than office use, including HVAC related to
laboratory fixtures and equipment) and (b) subject to Subsection 16.8(a),
furnish HVAC as reasonably required (except as this Lease otherwise provides)
for reasonably comfortable occupancy of the Premises twenty-four (24) hours a
day, every day during the Term, subject to casualty, eminent domain or as
otherwise specified in this Article. Notwithstanding anything to the contrary in
this Section, Landlord shall have no liability, and Tenant shall have no right
or remedy, on account of any interruption or impairment in HVAC services;
provided that Landlord diligently endeavors to cure any such interruption or
impairment.

16.9. For any utilities serving the Premises for which Tenant is billed directly
by such utility provider, Tenant agrees to furnish to Landlord (a) any invoices
or statements for such utilities within thirty (30) days after Tenant’s receipt
thereof, (b) within thirty (30) days after Landlord’s request, any other utility
usage information reasonably requested by Landlord, and (c) within thirty
(30) days after each calendar year during the Term, an ENERGY STAR® Statement of
Performance (or similar comprehensive utility usage report (e.g., related to
Labs 21), if requested by Landlord) and any other information reasonably
requested by Landlord for the immediately preceding year. Tenant shall retain
records of utility usage at the Premises, including invoices and statements from
the utility provider, for at least sixty (60) months, or such other period of
time as may be requested by Landlord. Tenant acknowledges that any utility
information for the Premises, the Building and the Project may be shared with
third parties, including Landlord’s consultants and Governmental Authorities. In
the event that Tenant fails to comply with this Section, Tenant hereby
authorizes Landlord to collect utility usage information directly from the
applicable utility providers, and Tenant shall pay Landlord a fee of One
Thousand Dollars ($1,000) per month to collect such utility usage information.
The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

17. Alterations.

17.1. Tenant shall make no alterations, additions or improvements in or to the
Premises or engage in any construction, demolition, reconstruction, renovation,
or other work (whether major or minor) of any kind in, at, or serving the
Premises (“Alterations”) without Landlord’s prior written approval, which
approval Landlord shall not unreasonably withhold; provided, however, that in
the event any proposed Alteration affects (a) any structural portions of the
Building, including exterior walls, roof, foundation, foundation systems
(including barriers and subslab systems), or core of the Building, (b) the
exterior of the Building or (c) any Building systems, including elevator,
plumbing, air conditioning, heating, electrical, security, life safety and
power, then Landlord may withhold its approval in its sole and absolute
discretion. Tenant shall, in making any such Alterations, use only those
architects, contractors, suppliers and mechanics of which Landlord has given
prior written approval, which approval shall be in Landlord’s sole and absolute
discretion. In seeking Landlord’s approval, Tenant shall provide Landlord, at
least fourteen (14) days in advance of any proposed construction, with plans,
specifications, bid proposals, certified stamped engineering drawings and
calculations by Tenant’s engineer of record or architect of record, (including
connections to the Building’s structural system, modifications to the Building’s
envelope, non-structural penetrations in slabs or walls, and modifications or
tie-ins to life safety systems), work contracts, requests for

 

19



--------------------------------------------------------------------------------

laydown areas and such other information concerning the nature and cost of the
Alterations as Landlord may reasonably request. In no event shall Tenant use or
Landlord be required to approve any architects, consultants, contractors,
subcontractors or material suppliers that Landlord reasonably believes could
cause labor disharmony.

17.2. Tenant shall not construct or permit to be constructed partitions or other
obstructions that might interfere with free access to mechanical installation or
service facilities of the Building or with other tenants’ components located
within the Building, or interfere with the moving of Landlord’s equipment to or
from the enclosures containing such installations or facilities.

17.3. Tenant shall accomplish any work performed on the Premises or the Building
in such a manner as to permit any life safety systems to remain fully operable
at all times.

17.4. Any work performed on the Premises, the Building or the Project by Tenant
or Tenant’s contractors shall be done at such times and in such manner as
Landlord may from time to time designate. Tenant covenants and agrees that all
work done by Tenant or Tenant’s contractors shall be performed in full
compliance with Applicable Laws. Within thirty (30) days after completion of any
Alterations, Tenant shall provide Landlord with complete “as built” drawing
print sets and electronic CADD files on disc (or files in such other current
format in common use as Landlord reasonably approves or requires) showing any
changes in the Premises. Any such “as built” plans shall show the applicable
Alterations as an overlay on the Building as-built plans; provided that Landlord
provides the Building “as built” plans to Tenant.

17.5. Before commencing any Alterations, Tenant shall give Landlord at least
fourteen (14) days’ prior written notice of the proposed commencement of such
work and shall, if required by Landlord, secure, at Tenant’s own cost and
expense, a completion and lien indemnity bond satisfactory to Landlord for such
work.

17.6. Tenant shall repair any damage to the Premises caused by Tenant’s removal
of any property from the Premises. During any such restoration period, Tenant
shall pay Rent to Landlord as provided herein as if such space were otherwise
occupied by Tenant. The provisions of this Section shall survive the expiration
or earlier termination of this Lease.

17.7. The Premises plus any Alterations, Signage, Tenant Improvements, attached
equipment, decorations, fixtures, movable laboratory casework and related
appliances, trade fixtures, additions and improvements attached to or built into
the Premises, made by either of the Parties (including all floor and wall
coverings; paneling; sinks and related plumbing fixtures; laboratory benches;
exterior venting fume hoods; walk-in freezers and refrigerators; ductwork;
conduits; electrical panels and circuits; business and trade fixtures; attached
machinery and equipment; and built-in furniture and cabinets, in each case,
together with all additions and accessories thereto), shall (unless, prior to
such construction or installation, Landlord elects otherwise) at all times
remain the property of Landlord, shall remain in the Premises and shall (unless,
prior to construction or installation thereof, Landlord elects otherwise) be
surrendered to Landlord upon the expiration or earlier termination of this
Lease. For the avoidance of doubt, the items listed on Exhibit H attached hereto
(which Exhibit H may be updated by Tenant from and after the Term Commencement
Date, subject to Landlord’s written consent) constitute Tenant’s property and
shall be removed by Tenant upon the expiration or earlier termination of the
Lease.

 

20



--------------------------------------------------------------------------------

17.8. Notwithstanding any other provision of this Article to the contrary, in no
event shall Tenant remove any improvement from the Premises as to which Landlord
contributed payment, including the Tenant Improvements, without Landlord’s prior
written consent, which consent Landlord may withhold in its sole and absolute
discretion.

17.9. If Tenant shall fail to remove any of its property from the Premises prior
to the expiration or earlier termination of this Lease, then Landlord may, at
its option, remove the same in any manner that Landlord shall choose and store
such effects without liability to Tenant for loss thereof or damage thereto, and
Tenant shall pay Landlord, upon demand, any costs and expenses incurred due to
such removal and storage or Landlord may, at its sole option and without notice
to Tenant, sell such property or any portion thereof at private sale and without
legal process for such price as Landlord may obtain and apply the proceeds of
such sale against any (a) amounts due by Tenant to Landlord under this Lease and
(b) any expenses incident to the removal, storage and sale of such personal
property.

17.10. Tenant shall pay to Landlord an amount equal to three percent (3%) of the
cost to Tenant of all Alterations to cover Landlord’s overhead and expenses for
plan review, coordination, scheduling and supervision thereof. For purposes of
payment of such sum, Tenant shall submit to Landlord copies of all bills,
invoices and statements covering the costs of such charges, accompanied by
payment to Landlord of the fee set forth in this Section. Tenant shall reimburse
Landlord for any extra expenses incurred by Landlord by reason of faulty work
done by Tenant or its contractors, or by reason of delays caused by such work,
or by reason of inadequate clean-up.

17.11. Within sixty (60) days after final completion of any Alterations
performed by Tenant with respect to the Premises, Tenant shall submit to
Landlord documentation showing the amounts expended by Tenant with respect to
such Alterations, together with supporting documentation reasonably acceptable
to Landlord.

17.12. Tenant shall take, and shall cause its contractors to take, commercially
reasonable steps to protect the Premises during the performance of any
Alterations, including covering or temporarily removing any window coverings so
as to guard against dust, debris or damage.

17.13. Tenant shall require its contractors and subcontractors performing work
on the Premises to name Landlord and its affiliates and Lenders as additional
insureds on their respective insurance policies.

18. Repairs and Maintenance.

18.1. Landlord shall repair and maintain the structural and exterior portions
and Common Areas of the Building and the Project, including roofing and covering
materials; foundations; exterior walls; plumbing; fire sprinkler systems (if
any); heating, ventilating, air conditioning systems; elevators; and electrical
systems installed or furnished by Landlord.

 

21



--------------------------------------------------------------------------------

18.2. Except for services of Landlord, if any, required by Section 18.1, Tenant
shall at Tenant’s sole cost and expense maintain and keep the Premises and every
part thereof in good condition and repair, damage thereto from ordinary wear and
tear excepted. Tenant shall, upon the expiration or sooner termination of the
Term, surrender the Premises to Landlord in as good a condition as when
received, ordinary wear and tear excepted; and shall, at Landlord’s request and
Tenant’s sole cost and expense, remove all telephone and data systems, wiring
and equipment from the Premises, and repair any damage to the Premises caused
thereby. Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises or any part thereof, other than as described in
Exhibit B.

18.3. Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is Landlord’s obligation pursuant to this Lease
unless such failure shall persist for an unreasonable time after Tenant provides
Landlord with written notice of the need of such repairs or maintenance. Tenant
waives its rights under Applicable Laws now or hereafter in effect to make
repairs at Landlord’s expense.

18.4. If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as such person shall deem necessary or
desirable to preserve and protect the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
liability against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease.

18.5. This Article relates to repairs and maintenance arising in the ordinary
course of operation of the Building and the Project. In the event of a casualty
described in Article 24, Article 24 shall apply in lieu of this Article. In the
event of eminent domain, Article 25 shall apply in lieu of this Article.

18.6. Costs incurred by Landlord pursuant to this Article shall constitute
Operating Expenses.

19. Liens.

19.1. Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising out of work
or services performed, materials furnished or obligations incurred by Tenant.
Tenant further covenants and agrees that any mechanic’s or materialman’s lien
filed against the Premises, the Building or the Project for work or services
claimed to have been done for, or materials claimed to have been furnished to,
or obligations incurred by Tenant shall be discharged or bonded by Tenant within
ten (10) days after the filing thereof, at Tenant’s sole cost and expense.

19.2. Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election, pay such claim
or post a statutory lien bond or otherwise provide security to eliminate the
lien as a claim against title, and Tenant shall immediately reimburse Landlord
for the costs thereof as Additional Rent. Tenant shall indemnify, save, defend
(at Landlord’s option and with counsel reasonably acceptable to

 

22



--------------------------------------------------------------------------------

Landlord) and hold the Landlord Indemnitees harmless from and against any Claims
arising from any such liens, including any administrative, court or other legal
proceedings related to such liens.

19.3. In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Premises, the Building or the Project be furnished on a financing
statement without qualifying language as to applicability of the lien only to
removable personal property located in an identified suite leased by Tenant.
Should any holder of a financing statement record or place of record a financing
statement that appears to constitute a lien against any interest of Landlord or
against equipment that may be located other than within an identified suite
leased by Tenant, Tenant shall, within ten (10) days after filing such financing
statement, cause (a) a copy of the Lender security agreement or other documents
to which the financing statement pertains to be furnished to Landlord to
facilitate Landlord’s ability to demonstrate that the lien of such financing
statement is not applicable to Landlord’s interest and (b) Tenant’s Lender to
amend such financing statement and any other documents of record to clarify that
any liens imposed thereby are not applicable to any interest of Landlord in the
Premises, the Building or the Project.

20. Estoppel Certificate. Tenant shall, within ten (10) days of receipt of
written notice from Landlord, execute, acknowledge and deliver a statement in
writing substantially in the form attached to this Lease as Exhibit I, or on any
other form reasonably requested by a proposed Lender or purchaser,
(a) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease as so modified is in full force and effect) and the dates to which rental
and other charges are paid in advance, if any, (b) acknowledging that there are
not, to Tenant’s knowledge, any uncured defaults on the part of Landlord
hereunder, or specifying such defaults if any are claimed, and (c) setting forth
such further information with respect to this Lease or the Premises as may be
requested thereon. Any such statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the Property. Tenant’s
failure to deliver such statement within such the prescribed time shall, at
Landlord’s option, constitute a Default (as defined below) under this Lease,
and, in any event, shall be binding upon Tenant that the Lease is in full force
and effect and without modification except as may be represented by Landlord in
any certificate prepared by Landlord and delivered to Tenant for execution.

21. Hazardous Materials.

21.1. Tenant shall not cause or permit any Hazardous Materials (as defined
below) to be brought upon, kept or used in or about the Premises, the Building
or the Project by Tenant or any of its employees, agents, contractors or
invitees (collectively with Tenant, each a “Tenant Party”). If (a) Tenant
breaches such obligation, (b) the presence of Hazardous Materials as a result of
such a breach results in contamination of the Project, any portion thereof, or
any adjacent property, (c) contamination of the Premises otherwise occurs during
the Term or any extension or renewal hereof or holding over hereunder or
(d) contamination of the Project occurs

 

23



--------------------------------------------------------------------------------

as a result of Hazardous Materials that are placed on or under or are released
into the Project by a Tenant Party, then Tenant shall indemnify, save, defend
(at Landlord’s option and with counsel reasonably acceptable to Landlord) and
hold the Landlord Indemnitees harmless from and against any and all Claims,
including (w) diminution in value of the Project or any portion thereof,
(x) damages for the loss or restriction on use of rentable or usable space or of
any amenity of the Project, (y) damages arising from any adverse impact on
marketing of space in the Project or any portion thereof and (z) sums paid in
settlement of Claims that arise during or after the Term as a result of such
breach or contamination. This indemnification by Tenant includes costs incurred
in connection with any investigation of site conditions or any clean-up,
remedial, removal or restoration work required by any Governmental Authority
because of Hazardous Materials present in the air, soil or groundwater above, on
or under or about the Project. Without limiting the foregoing, if the presence
of any Hazardous Materials in, on, under or about the Project, any portion
thereof or any adjacent property caused or permitted by any Tenant Party results
in any contamination of the Project, any portion thereof or any adjacent
property, then Tenant shall promptly take all actions at its sole cost and
expense as are necessary to return the Project, any portion thereof or any
adjacent property to its respective condition existing prior to the time of such
contamination; provided that Landlord’s written approval of such action shall
first be obtained, which approval Landlord shall not unreasonably withhold; and
provided, further, that it shall be reasonable for Landlord to withhold its
consent if such actions could have a material adverse long-term or short-term
effect on the Project, any portion thereof or any adjacent property.

21.2. [Intentionally omitted]

21.3. Notwithstanding the provisions of Sections 21.1 21.2 or 21.9, if
(a) Tenant or any proposed transferee, assignee or sublessee of Tenant has been
required by any prior landlord, Lender or Governmental Authority to take
material remedial action in connection with Hazardous Materials contaminating a
property if the contamination resulted from such party’s action or omission or
use of the property in question or (b) Tenant or any proposed transferee,
assignee or sublessee is subject to a material enforcement order issued by any
Governmental Authority in connection with the use, disposal or storage of
Hazardous Materials, then Landlord shall have the right to terminate this Lease
in Landlord’s sole and absolute discretion (with respect to any such matter
involving Tenant), and it shall not be unreasonable for Landlord to withhold its
consent to any proposed transfer, assignment or subletting (with respect to any
such matter involving a proposed transferee, assignee or sublessee).

21.4. At any time, and from time to time, prior to the expiration of the Term,
Landlord shall have the right to conduct appropriate tests of the Project or any
portion thereof to demonstrate that Hazardous Materials are present or that
contamination has occurred due to the acts or omissions of a Tenant Party.
Tenant shall pay all reasonable costs of such tests if such tests reveal that
Hazardous Materials exist at the Project in violation of this Lease.

21.5. [Intentionally omitted]

21.6. Tenant shall promptly report to Landlord any actual or suspected presence
of mold or water intrusion at the Premises.

 

24



--------------------------------------------------------------------------------

21.7. Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease. During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials, Tenant shall be deemed a holdover
tenant and subject to the provisions of Article 27.

21.8. As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material or waste that is or becomes regulated by any Governmental
Authority.

22. Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and that the Building and the Project
will not be damaged by any exhaust, in each case from Tenant’s operations.
Landlord and Tenant therefore agree as follows:

22.1. Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.

22.2. If the Building has a ventilation system that, in Landlord’s judgment, is
adequate, suitable, and appropriate to vent the Premises in a manner that does
not release odors affecting any indoor or outdoor part of the Project, Tenant
shall vent the Premises through such system. If Landlord at any time determines
that any existing ventilation system is inadequate, or if no ventilation system
exists, Tenant shall in compliance with Applicable Laws vent all fumes and odors
from the Premises (and remove odors from Tenant’s exhaust stream) as Landlord
requires. The placement and configuration of all ventilation exhaust pipes,
louvers and other equipment shall be subject to Landlord’s approval. Tenant
acknowledges Landlord’s legitimate desire to maintain the Project (indoor and
outdoor areas) in an odor-free manner, and Landlord may require Tenant to abate
and remove all odors in a manner that goes beyond the requirements of Applicable
Laws.

22.3. Tenant shall, at Tenant’s sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord’s judgment be necessary or appropriate from time to
time) to completely remove, eliminate and abate any odors, fumes or other
substances in Tenant’s exhaust stream that, in Landlord’s judgment, emanate from
Tenant’s Premises. Any work Tenant performs under this Section shall constitute
Alterations.

22.4. Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term. Landlord’s construction of the
Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes and other adverse impacts of Tenant’s exhaust
stream (as Landlord may designate in Landlord’s discretion). Tenant shall
install additional equipment as Landlord requires from time to time under the
preceding sentence. Such installations shall constitute Alterations.

22.5. If Tenant fails to install satisfactory odor control equipment within ten
(10) business days after Landlord’s demand made at any time, then Landlord may,
without limiting Landlord’s other rights and remedies, require Tenant to cease
and suspend any operations in the

 

25



--------------------------------------------------------------------------------

Premises that, in Landlord’s determination, cause odors, fumes or exhaust. For
example, if Landlord determines that Tenant’s production of a certain type of
product causes odors, fumes or exhaust, and Tenant does not install satisfactory
odor control equipment within ten (10) business days after Landlord’s request,
then Landlord may require Tenant to stop producing such type of product in the
Premises unless and until Tenant has installed odor control equipment
satisfactory to Landlord.

23. Insurance; Waiver of Subrogation.

23.1. Landlord shall maintain insurance for the Building and the Project in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, engineering costs or such other costs that would not
be incurred in the event of a rebuild and without reference to depreciation
taken by Landlord upon its books or tax returns) or such lesser coverage as
Landlord may elect, provided that such coverage shall not be less than the
amount of such insurance Landlord’s Lender, if any, requires Landlord to
maintain, providing protection against any peril generally included within the
classification “Fire and Extended Coverage,” together with insurance against
sprinkler damage (if applicable), vandalism and malicious mischief. Landlord,
subject to availability thereof, shall further insure, if Landlord deems it
appropriate, coverage against flood, environmental hazard, earthquake, loss or
failure of building equipment, rental loss during the period of repairs or
rebuilding, Workers’ Compensation insurance and fidelity bonds for employees
employed to perform services. Notwithstanding the foregoing, Landlord may, but
shall not be deemed required to, provide insurance for any improvements
installed by Tenant or that are in addition to the standard improvements
customarily furnished by Landlord, without regard to whether or not such are
made a part of or are affixed to the Building.

23.2. In addition, Landlord shall carry Commercial General Liability insurance
with limits of not less than One Million Dollars ($1,000,000) per
occurrence/general aggregate for bodily injury (including death), or property
damage with respect to the Project.

23.3. Tenant shall, at its own cost and expense, procure and maintain in effect,
beginning on the Term Commencement Date or the date of occupancy, whichever
occurs first, and continuing throughout the Term (and occupancy by Tenant, if
any, after termination of this Lease) with insurers financially acceptable and
lawfully authorized to do business in the state where the Project is located
Commercial General Liability insurance on a broad-based occurrence coverage
form, with limits of not less than Two Million Dollars ($2,000,000) per
occurrence and in the aggregate for bodily injury (including death) and for
property damage with respect to the Premises (including $100,000 fire legal
liability (each loss)), and Two Million Dollars ($2,000,000) products and
completed operations insurance on a claims made basis.

23.4. The insurance required to be purchased and maintained by Tenant pursuant
to this Lease shall name Landlord, BioMed Realty, L.P., BioMed Realty Trust,
Inc., and their respective officers, directors, employees, agents, general
partners, members, subsidiaries, affiliates and Lenders (“Landlord Parties”) as
additional insureds as respects liability arising from work or operations
performed by or on behalf of Tenant and Tenant’s use or occupancy of the
Premises. Said insurance shall be with companies authorized to do business in
the state in which the Project is located and at all times having a current
rating of not less than A- and financial category rating

 

26



--------------------------------------------------------------------------------

of at least Class VII in “A.M. Best’s Insurance Guide” current edition. Tenant
shall obtain for Landlord from the insurance companies or cause the insurance
companies to furnish certificates of insurance evidencing all coverages required
herein to Landlord. Landlord reserves the right to require complete, certified
copies of all required insurance policies including any endorsements. No such
policy shall be cancelable or subject to reduction of coverage or other
modification or cancellation except after twenty (20) days’ prior written notice
to Landlord from the insurer (except in the event of non-payment of premium, in
which case ten (10) days written notice shall be given). Should carrier be
unwilling or unable to provide such notice, Tenant shall provide notice to
Landlord in accordance with this Section. All such policies shall be written as
primary policies, not contributing with and not in excess of the coverage that
Landlord may carry. Tenant’s required policies shall contain severability of
interests clauses stating that, except with respect to limits of insurance,
coverage shall apply separately to each insured or additional insured. Tenant’s
policies shall contain dedicated or per location limits endorsements so that the
amounts of insurance required herein shall not be prejudiced by losses at other
locations. Tenant shall, at least twenty (20) days prior to the expiration of
such policies, furnish Landlord with renewal certificates of insurance or
binders. Tenant agrees that if Tenant does not take out and maintain such
insurance, Landlord may (but shall not be required to) procure said insurance on
Tenant’s behalf and at its cost to be paid by Tenant as Additional Rent.

23.5. Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease. Tenant
shall, at Tenant’s sole cost and expense, carry such insurance as Tenant desires
for Tenant’s protection with respect to personal property of Tenant or business
interruption.

23.6. In each instance where insurance is to name Landlord Parties as additional
insureds, Tenant shall, upon Landlord’s written request, also designate and
furnish certificates evidencing such Landlord Parties as additional insureds to
(a) any Lender of Landlord holding a security interest in the Building, the
Property or the Project, (b) the landlord under any lease whereunder Landlord is
a tenant of the Property if the interest of Landlord is or shall become that of
a tenant under a ground lease rather than that of a fee owner and (c) any
management company retained by Landlord to manage the Project.

23.7. Landlord, Tenant and each of their respective insurers hereby waive any
and all rights of recovery or subrogation against one another or against the
officers, directors, employees, agents, general partners, members, subsidiaries,
affiliates and Lenders of the other as respects any loss, damage, claims, suits
or demands, howsoever caused, that are covered, or should have been covered, by
valid and collectible insurance, including any deductibles or self-insurance
maintained thereunder. If necessary, each party agrees to endorse the required
insurance policies to permit waivers of subrogation as required hereunder and
hold harmless and indemnify the other party for any loss or expense incurred as
a result of a failure to obtain such waivers of subrogation from insurers. Such
waivers shall continue so long as their respective insurers so permit. Any
termination of such a waiver shall be by written notice to the other party,
containing a description of the circumstances hereinafter set forth in this
Section. Landlord and Tenant, upon obtaining the policies of insurance required
or permitted under this Lease, shall give notice to the insurance carrier or
carriers that the foregoing mutual waiver of

 

27



--------------------------------------------------------------------------------

subrogation is contained in this Lease. If such policies shall not be obtainable
with such waiver or shall be so obtainable only at a premium over that
chargeable without such waiver, then the party seeking such policy shall notify
the other of such conditions, and the party so notified shall have ten (10) days
thereafter to either (a) procure such insurance with companies reasonably
satisfactory to the other party or (b) agree to pay such additional premium (in
Tenant’s case, in the proportion that the area of the Premises bears to the
insured area). If the parties do not accomplish either (a) or (b), then this
Section shall have no effect during such time as such policies shall not be
obtainable or the party in whose favor a waiver of subrogation is desired
refuses to pay the additional premium. If such policies shall at any time be
unobtainable, but shall be subsequently obtainable, then neither party shall be
subsequently liable for a failure to obtain such insurance until a reasonable
time after notification thereof by the other party. If the release of either
Landlord or Tenant, as set forth in the first sentence of this Section, shall
contravene Applicable Laws, then the liability of the party in question shall be
deemed not released but shall be secondary to the other party’s insurer.

23.8. Landlord may require insurance policy limits required under this Lease to
be raised to conform with requirements of Landlord’s Lender or to bring coverage
limits to levels then being required of new tenants within the Project.

23.9. Any costs incurred by Landlord pursuant to this Article shall constitute a
portion of Operating Expenses.

24. Damage or Destruction.

24.1. In the event of a partial destruction of (a) the Premises or (b) Common
Areas of the Building or the Project ((a) and (b) together, the “Affected
Areas”) by fire or other perils covered by extended coverage insurance not
exceeding twenty-five percent (25%) of the full insurable value thereof, and
provided that (x) the damage thereto is such that the Affected Areas may be
repaired, reconstructed or restored within a period of six (6) months from the
date of the happening of such casualty, (y) Landlord shall receive insurance
proceeds sufficient to cover the cost of such repairs, reconstruction and
restoration (except for any deductible amount provided by Landlord’s policy,
which deductible amount, if paid by Landlord, shall constitute an Operating
Expense) and (z) such casualty was not intentionally caused by a Tenant Party,
then Landlord shall commence and proceed diligently with the work of repair,
reconstruction and restoration of the Affected Areas and this Lease shall
continue in full force and effect.

24.2. In the event of any damage to or destruction of the Building or the
Project other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect. If Landlord elects not
to repair, reconstruct and restore the Building or the Project, as applicable,
then this Lease shall terminate as of the date of such damage or destruction.

24.3. Landlord shall give written notice to Tenant within sixty (60) days
following the date of damage or destruction of its election not to repair,
reconstruct or restore the Building or the Project, as applicable.

 

28



--------------------------------------------------------------------------------

24.4. Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.

24.5. In the event of repair, reconstruction and restoration as provided in this
Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair,
reconstruction and restoration that, in Tenant’s reasonable opinion, is suitable
for the temporary conduct of Tenant’s business; provided, however, that the
amount of such abatement shall be reduced by the proceeds of business
interruption or loss of rental income insurance actually received by Tenant with
respect to the Premises.

24.6. Notwithstanding anything to the contrary contained in this Article, should
Landlord be delayed or prevented from completing the repair, reconstruction or
restoration of the damage or destruction to the Premises after the occurrence of
such damage or destruction by Force Majeure or delays caused by a Tenant Party,
then the time for Landlord to commence or complete repairs, reconstruction and
restoration shall be extended on a day-for-day basis; provided, however, that,
at Landlord’s election, Landlord shall be relieved of its obligation to make
such repairs, reconstruction and restoration.

24.7. If Landlord is obligated to or elects to repair, reconstruct or restore as
herein provided, then Landlord shall be obligated to make such repairs,
reconstruction or restoration only with regard to (a) those portions of the
Premises that were originally provided at Landlord’s expense and (b) the Common
Area portion of the Affected Areas. The repairs, reconstruction or restoration
of improvements not originally provided by Landlord or at Landlord’s expense
shall be the obligation of Tenant. In the event Tenant has elected to upgrade
certain improvements from the Building Standard, Landlord shall, upon the need
for replacement due to an insured loss, provide only the Building Standard,
unless Tenant again elects to upgrade such improvements and pay any incremental
costs related thereto, except to the extent that excess insurance proceeds, if
received, are adequate to provide such upgrades, in addition to providing for
basic repairs, reconstruction and restoration of the Premises, the Building and
the Project.

24.8. Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article occurs during the last twenty-four (24) months of the Term or any
extension thereof, or to the extent that insurance proceeds are not available
therefor.

24.9. Landlord’s obligation, should it elect or be obligated to repair,
reconstruct or restore, shall be limited to the Affected Areas. Tenant shall, at
its expense, replace or fully repair all of Tenant’s personal property and any
Alterations installed by Tenant existing at the time of such damage or
destruction. If Affected Areas are to be repaired, reconstructed or restored in
accordance with the foregoing, Landlord shall make available to Tenant any
portion of insurance proceeds it receives that are allocable to the Alterations
constructed by Tenant pursuant to this Lease; provided Tenant is not then in
default under this Lease, and subject to the requirements of any Lender of
Landlord.

 

29



--------------------------------------------------------------------------------

25. Eminent Domain.

25.1. In the event (a) the whole of all Affected Areas or (b) such part thereof
as shall substantially interfere with Tenant’s use and occupancy of the Premises
for the Permitted Use shall be taken for any public or quasi-public purpose by
any lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, Tenant or
Landlord may terminate this Lease effective as of the date possession is
required to be surrendered to such authority, except with regard to (y) items
occurring prior to the taking and (z) provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.

25.2. In the event of a partial taking of (a) the Building or the Project or
(b) drives, walkways or parking areas serving the Building or the Project for
any public or quasi-public purpose by any lawful power or authority by exercise
of right of appropriation, condemnation, or eminent domain, or sold to prevent
such taking, then, without regard to whether any portion of the Premises
occupied by Tenant was so taken, Landlord may elect to terminate this Lease
(except with regard to (y) items occurring prior to the taking and
(z) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof) as of such taking if such taking is,
in Landlord’s sole opinion, of a material nature such as to make it uneconomical
to continue use of the unappropriated portion for purposes of renting office or
laboratory space.

25.3. Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s personal property that was installed
at Tenant’s expense and (b) the costs of Tenant moving to a new location. Except
as set forth in the previous sentence, any award for such taking shall be the
property of Landlord.

25.4. If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking. To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant.

26. Surrender.

26.1. [Intentionally omitted]

26.2. No surrender of possession of any part of the Premises shall release
Tenant from any of its obligations hereunder, unless such surrender is accepted
in writing by Landlord.

26.3. The voluntary or other surrender of this Lease by Tenant shall not effect
a merger with Landlord’s fee title or leasehold interest in the Premises, the
Building, the Property or the Project, unless Landlord consents in writing, and
shall, at Landlord’s option, operate as an assignment to Landlord of any or all
subleases.

 

30



--------------------------------------------------------------------------------

26.4. The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.

27. Holding Over.

27.1. If, with Landlord’s prior written consent, Tenant holds possession of all
or any part of the Premises after the Term, Tenant shall become a tenant from
month to month after the expiration or earlier termination of the Term, and in
such case Tenant shall continue to pay (a) Base Rent in accordance with Article
7 and (b) any amounts for which Tenant would otherwise be liable under this
Lease if the Lease were still in effect, including payments for Tenant’s Share
of Operating Expenses. Any such month-to-month tenancy shall be subject to every
other term, covenant and agreement contained herein.

27.2. Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Rent in effect during
the last thirty (30) days of the Term, and (b) Tenant shall be liable to
Landlord for any and all damages suffered by Landlord as a result of such
holdover, including any lost rent or consequential, special and indirect
damages.

27.3. Acceptance by Landlord of Rent after the expiration or earlier termination
of the Term shall not result in an extension, renewal or reinstatement of this
Lease.

27.4. The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.

27.5. The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

28. Indemnification and Exculpation.

28.1. Tenant agrees to indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from and against any and all Claims arising from injury or death to any
person or damage to any property occurring within or about the Premises, the
Building, the Property or the Project arising directly or indirectly out of a
Tenant Party’s use or occupancy of the Premises or a breach or default by Tenant
in the performance of any of its obligations hereunder, except to the extent
caused by Landlord’s negligence or willful misconduct.

28.2. Notwithstanding anything in this Lease to the contrary, Landlord shall not
be liable to Tenant for and Tenant assumes all risk of (a) damage or losses
caused by fire, electrical malfunction, gas explosion or water damage of any
type (including broken water lines,

 

31



--------------------------------------------------------------------------------

malfunctioning fire sprinkler systems, roof leaks or stoppages of lines), unless
any such loss is due to Landlord’s willful disregard of written notice by Tenant
of need for a repair that Landlord is responsible to make for an unreasonable
period of time, and (b) damage to personal property or scientific research,
including loss of records kept by Tenant within the Premises. Tenant further
waives any claim for injury to Tenant’s business or loss of income relating to
any such damage or destruction of personal property as described in this
Section. Notwithstanding anything in the foregoing or this Lease to the
contrary, except (x) as otherwise provided herein, (y) as may be provided by
Applicable Laws or (z) in the event of Tenant’s breach of Article 21 or
Section 26.1, in no event shall Landlord or Tenant be liable to the other for
any consequential, special or indirect damages arising out of this Lease.

28.3. Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Building or the Project, or of
any other third party.

28.4. Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.

28.5. The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

29. Assignment or Subletting.

29.1. Except as hereinafter expressly permitted, Tenant shall not, either
voluntarily or by operation of Applicable Laws, directly or indirectly sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease or sublet
the Premises (each, a “Transfer”), without Landlord’s prior written consent. In
no event shall Tenant perform a Transfer to or with an entity that is a tenant
at the Project or that is in discussions or negotiations with Landlord or an
affiliate of Landlord to lease premises at the Project or a property owned by
Landlord or an affiliate of Landlord.

29.2. In the event Tenant desires to effect a Transfer, then, at least thirty
(30) but not more than ninety (90) days prior to the date when Tenant desires
the Transfer to be effective (the “Transfer Date”), Tenant shall provide written
notice to Landlord (the “Transfer Notice”) containing information (including
references) concerning the character of the proposed transferee, assignee or
sublessee; the Transfer Date; the most recent unconsolidated financial
statements of Tenant and of the proposed transferee, assignee or sublessee
satisfying the requirements of Section 41.2 (“Required Financials”); any
ownership or commercial relationship between Tenant and the proposed transferee,
assignee or sublessee; and the consideration and all other material terms and
conditions of the proposed Transfer, all in such detail as Landlord shall
reasonably require.

29.3. Landlord, in determining whether consent should be given to a proposed
Transfer, may give consideration to (a) the financial strength of Tenant and of
such transferee, assignee or

 

32



--------------------------------------------------------------------------------

sublessee (notwithstanding Tenant remaining liable for Tenant’s performance),
(b) any change in use that such transferee, assignee or sublessee proposes to
make in the use of the Premises and (c) Landlord’s desire to exercise its rights
under Section 29.8 to cancel this Lease. In no event shall Landlord be deemed to
be unreasonable for declining to consent to a Transfer to a transferee, assignee
or sublessee of poor reputation, lacking financial qualifications or seeking a
change in the Permitted Use, or jeopardizing directly or indirectly the status
of Landlord or any of Landlord’s affiliates as a Real Estate Investment Trust
under the Internal Revenue Code of 1986 (as the same may be amended from time to
time, the “Revenue Code”). Notwithstanding anything contained in this Lease to
the contrary, (w) no Transfer shall be consummated on any basis such that the
rental or other amounts to be paid by the occupant, assignee, manager or other
transferee thereunder would be based, in whole or in part, on the income or
profits derived by the business activities of such occupant, assignee, manager
or other transferee; (x) Tenant shall not furnish or render any services to an
occupant, assignee, manager or other transferee with respect to whom transfer
consideration is required to be paid, or manage or operate the Premises or any
capital additions so transferred, with respect to which transfer consideration
is being paid; (y) Tenant shall not consummate a Transfer with any person in
which Landlord owns an interest, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Revenue
Code); and (z) Tenant shall not consummate a Transfer with any person or in any
manner that could cause any portion of the amounts received by Landlord pursuant
to this Lease or any sublease, license or other arrangement for the right to
use, occupy or possess any portion of the Premises to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Revenue Code, or
any similar or successor provision thereto or which could cause any other income
of Landlord to fail to qualify as income described in Section 856(c)(2) of the
Revenue Code.

29.4. The following are conditions precedent to a Transfer or to Landlord
considering a request by Tenant to a Transfer:

(a) Tenant shall remain fully liable under this Lease during the unexpired Term.
Tenant agrees that it shall not be (and shall not be deemed to be) a guarantor
or surety of this Lease, however, and waives its right to claim that is it is a
guarantor or surety or to raise in any legal proceeding any guarantor or surety
defenses permitted by this Lease or by Applicable Laws;

(b) If Tenant or the proposed transferee, assignee or sublessee does not or
cannot deliver the Required Financials, then Landlord may elect to have either
Tenant’s ultimate parent company or the proposed transferee’s, assignee’s or
sublessee’s ultimate parent company provide a guaranty of the applicable
entity’s obligations under this Lease, in a form acceptable to Landlord, which
guaranty shall be executed and delivered to Landlord by the applicable guarantor
prior to the Transfer Date;

(c) In the case of an Exempt Transfer, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord that the Transfer qualifies as an
Exempt Transfer;

(d) Tenant shall provide Landlord with evidence reasonably satisfactory to
Landlord that the value of Landlord’s interest under this Lease shall not be
diminished or reduced by the proposed Transfer. Such evidence shall include
evidence respecting the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;

 

33



--------------------------------------------------------------------------------

(e) Tenant shall reimburse Landlord for Landlord’s actual costs and expenses,
including reasonable attorneys’ fees, charges and disbursements incurred in
connection with the review, processing and documentation of such request;

(f) If Tenant’s transfer of rights or sharing of the Premises provides for the
receipt by, on behalf of or on account of Tenant of any consideration of any
kind whatsoever (including a premium rental for a sublease or lump sum payment
for an assignment, but excluding Tenant’s reasonable costs in marketing and
subleasing the Premises) in excess of the rental and other charges due to
Landlord under this Lease, Tenant shall pay fifty percent (50%) of all of such
excess to Landlord, after making deductions for any reasonable marketing
expenses, tenant improvement funds expended by Tenant, alterations, cash
concessions, brokerage commissions, attorneys’ fees and free rent actually paid
by Tenant. If such consideration consists of cash paid to Tenant, payment to
Landlord shall be made upon receipt by Tenant of such cash payment;

(g) The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under this Lease, such proposed transferee, assignee or
sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or sublessee
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, that in no event shall
Landlord or its Lenders, successors or assigns be obligated to accept such
attornment;

(h) Landlord’s consent to any such Transfer shall be effected on Landlord’s
forms;

(i) Tenant shall not then be in default hereunder in any respect;

(j) Such proposed transferee, assignee or sublessee’s use of the Premises shall
be the same as the Permitted Use;

(k) Landlord shall not be bound by any provision of any agreement pertaining to
the Transfer, except for Landlord’s written consent to the same;

(l) Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;

(m) Landlord’s consent (or waiver of its rights) for any Transfer shall not
waive Landlord’s right to consent or refuse consent to any later Transfer;

(n) Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; and

 

34



--------------------------------------------------------------------------------

(o) Tenant shall deliver to Landlord a list of Hazardous Materials (as defined
below), certified by the proposed transferee, assignee or sublessee to be true
and correct, that the proposed transferee, assignee or sublessee intends to use
or store in the Premises. Additionally, Tenant shall deliver to Landlord, on or
before the date any proposed transferee, assignee or sublessee takes occupancy
of the Premises, all of the items relating to Hazardous Materials of such
proposed transferee, assignee or sublessee as described in Section 21.2.

29.5. Any Transfer that is not in compliance with the provisions of this Article
or with respect to which Tenant does not fulfill its obligations pursuant to
this Article shall be void and shall, at the option of Landlord, terminate this
Lease.

29.6. Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

29.7. If Tenant delivers to Landlord a Transfer Notice indicating a desire to
transfer this Lease to a proposed transferee, assignee or sublessee other than
as provided within Section 29.4, then Landlord shall have the option,
exercisable by giving notice to Tenant at any time within ten (10) days after
Landlord’s receipt of such Transfer Notice, to terminate this Lease as of the
date specified in the Transfer Notice as the Transfer Date, except for those
provisions that, by their express terms, survive the expiration or earlier
termination hereof. If Landlord exercises such option, then Tenant shall have
the right to withdraw such Transfer Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord’s delivery of notice
electing to exercise Landlord’s option to terminate this Lease. In the event
Tenant withdraws the Transfer Notice as provided in this Section, this Lease
shall continue in full force and effect. No failure of Landlord to exercise its
option to terminate this Lease shall be deemed to be Landlord’s consent to a
proposed Transfer.

29.8. If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.

30. Subordination and Attornment.

30.1. This Lease shall be subject and subordinate to the lien of any mortgage,
deed of trust, or lease in which Landlord is tenant now or hereafter in force
against the Building or the Project and to all advances made or hereafter to be
made upon the security thereof without the necessity of the execution and
delivery of any further instruments on the part of Tenant to effectuate such
subordination.

 

35



--------------------------------------------------------------------------------

30.2. Notwithstanding the foregoing, Tenant shall execute and deliver upon
demand such further instrument or instruments evidencing such subordination of
this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be required by Landlord. If any such
mortgagee, beneficiary or landlord under a lease wherein Landlord is tenant
(each, a “Mortgagee”) so elects, however, this Lease shall be deemed prior in
lien to any such lease, mortgage, or deed of trust upon or including the
Premises regardless of date and Tenant shall execute a statement in writing to
such effect at Landlord’s request. If Tenant fails to execute any document
required from Tenant under this Section within ten (10) days after written
request therefor, Tenant hereby constitutes and appoints Landlord or its special
attorney-in-fact to execute and deliver any such document or documents in the
name of Tenant. Such power is coupled with an interest and is irrevocable.

30.3. Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease, if required by a mortgagee or beneficiary of a deed of trust
encumbering real property of which the Premises constitute a part incident to
the financing of the real property of which the Premises constitute a part.

30.4. In the event any proceedings are brought for foreclosure, or in the event
of the exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall at the election of the purchaser at
such foreclosure or sale attorn to the purchaser upon any such foreclosure or
sale and recognize such purchaser as Landlord under this Lease.

31. Defaults and Remedies.

31.1. Late payment by Tenant to Landlord of Rent and other sums due shall cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which shall be extremely difficult and impracticable to ascertain. Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the Premises.
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within three (3) days after the date such payment is due, Tenant shall
pay to Landlord (a) an additional sum of six percent (6%) of the overdue Rent as
a late charge plus (b) interest at an annual rate (the “Default Rate”) equal to
the lesser of (a) twelve percent (12%) and (b) the highest rate permitted by
Applicable Laws. The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Landlord shall incur by reason of late
payment by Tenant and shall be payable as Additional Rent to Landlord due with
the next installment of Rent or within five (5) business days after Landlord’s
demand, whichever is earlier. Landlord’s acceptance of any Additional Rent
(including a late charge or any other amount hereunder) shall not be deemed an
extension of the date that Rent is due or prevent Landlord from pursuing any
other rights or remedies under this Lease, at law or in equity.

31.2. No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other

 

36



--------------------------------------------------------------------------------

remedy provided in this Lease or in equity or at law. If a dispute shall arise
as to any amount or sum of money to be paid by Tenant to Landlord hereunder,
Tenant shall have the right to make payment “under protest,” such payment shall
not be regarded as a voluntary payment, and there shall survive the right on the
part of Tenant to institute suit for recovery of the payment paid under protest.

31.3. If Tenant fails to pay any sum of money required to be paid by it
hereunder or perform any other act on its part to be performed hereunder, in
each case within the applicable cure period (if any) described in Section 31.4,
then Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act;
provided that such failure by Tenant unreasonably interfered with the use of the
Building or the Project by any other tenant or with the efficient operation of
the Building or the Project, or resulted or could have resulted in a violation
of Applicable Laws or the cancellation of an insurance policy maintained by
Landlord. Notwithstanding the foregoing, in the event of an emergency, Landlord
shall have the right to enter the Premises and act in accordance with its rights
as provided elsewhere in this Lease. In addition to the late charge described in
Section 31.1, Tenant shall pay to Landlord as Additional Rent all sums so paid
or incurred by Landlord, together with interest at the Default Rate, computed
from the date such sums were paid or incurred.

31.4. The occurrence of any one or more of the following events shall constitute
a “Default” hereunder by Tenant:

(a) Tenant abandons or vacates the Premises;

(b) Tenant fails to make any payment of Rent, as and when due, or to satisfy its
obligations under Article 19, where such failure shall continue for a period of
three (3) business days after written notice thereof from Landlord to Tenant;

(c) Tenant fails to observe or perform any obligation or covenant contained
herein (other than described in Sections 31.4(a) and 31.4(b)) to be performed by
Tenant, where such failure continues for a period of ten (10) days after written
notice thereof from Landlord to Tenant; provided that, if the nature of Tenant’s
default is such that it reasonably requires more than ten (10) days to cure,
Tenant shall not be deemed to be in Default if Tenant commences such cure within
such ten (10) day period and thereafter diligently prosecute the same to
completion; and provided, further, that such cure is completed no later than
thirty (30) days after Tenant’s receipt of written notice from Landlord;

(d) Tenant makes an assignment for the benefit of creditors;

(e) A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;

(f) Tenant files a voluntary petition under the United States Bankruptcy Code or
any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;

 

37



--------------------------------------------------------------------------------

(g) Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;

(h) Tenant fails to deliver an estoppel certificate in accordance with Article
20; or

(i) Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises. No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.

31.5. In the event of a Default by Tenant, and at any time thereafter, with or
without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord has the right to do any or all
of the following:

(a) Halt any Tenant Improvements and Alterations and order Tenant’s contractors,
subcontractors, consultants, designers and material suppliers to stop work;

(b) Terminate Tenant’s right to possession of the Premises by written notice to
Tenant or by any lawful means, in which case Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby; and

(c) Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby. In the event that Landlord
shall elect to so terminate this Lease, then Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including:

(i) The sum of:

A. The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus

B. The worth at the time of award of the amount by which the unpaid Rent that
would have accrued during the period commencing with termination of the Lease
and ending at the time of award exceeds that portion of the loss of Landlord’s
rental income from the Premises that Tenant proves to Landlord’s reasonable
satisfaction could have been reasonably avoided; plus

 

38



--------------------------------------------------------------------------------

C. The worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds that portion of the loss of
Landlord’s rental income from the Premises that Tenant proves to Landlord’s
reasonable satisfaction could have been reasonably avoided; plus

D. Any other amount necessary to compensate Landlord for all the detriment
caused by Tenant’s failure to perform its obligations under this Lease or that
in the ordinary course of things would be likely to result therefrom, including
the cost of restoring the Premises to the condition required under the terms of
this Lease, including any rent payments not otherwise chargeable to Tenant
(e.g., during any “free” rent period or rent holiday); plus

E. At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Applicable Laws; or

(ii) At Landlord’s election, as minimum liquidated damages in addition to any
(A) amounts paid or payable to Landlord pursuant to Section 31.5(c)(i)(A) prior
to such election and (B) costs of restoring the Premises to the condition
required under the terms of this Lease, an amount (the “Election Amount”) equal
to either (Y) the positive difference (if any, and measured at the time of such
termination) between (1) the then-present value of the total Rent and other
benefits that would have accrued to Landlord under this Lease for the remainder
of the Term if Tenant had fully complied with the Lease minus (2) the
then-present cash rental value of the Premises as determined by Landlord for
what would be the then-unexpired Term if the Lease remained in effect, computed
using the discount rate of the Federal Reserve Bank of San Francisco at the time
of the award plus one (1) percentage point (the “Discount Rate”) or (Z) twelve
(12) months (or such lesser number of months as may then be remaining in the
Term) of Base Rent and Additional Rent at the rate last payable by Tenant
pursuant to this Lease, in either case as Landlord specifies in such election.
Landlord and Tenant agree that the Election Amount represents a reasonable
forecast of the minimum damages expected to occur in the event of a breach,
taking into account the uncertainty, time and cost of determining elements
relevant to actual damages, such as fair market rent, time and costs that may be
required to re-lease the Premises, and other factors; and that the Election
Amount is not a penalty.

As used in Sections 31.5(c)(i)(A) and (B), “worth at the time of award” shall be
computed by allowing interest at the Default Rate. As used in
Section 31.5(c)(i)(C), the “worth at the time of the award” shall be computed by
taking the present value of such amount, using the Discount Rate.

 

39



--------------------------------------------------------------------------------

31.6. In addition to any other remedies available to Landlord at law or in
equity and under this Lease, Landlord shall have the remedy described in
California Civil Code Section 1951.4 and may continue this Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, provided
Tenant has the right to sublet or assign, subject only to reasonable
limitations. In addition, Landlord shall not be liable in any way whatsoever for
its failure or refusal to relet the Premises. For purposes of this Section, the
following acts by Landlord will not constitute the termination of Tenant’s right
to possession of the Premises:

(a) Acts of maintenance or preservation or efforts to relet the Premises,
including alterations, remodeling, redecorating, repairs, replacements or
painting as Landlord shall consider advisable for the purpose of reletting the
Premises or any part thereof; or

(b) The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.

31.7. If Landlord does not elect to terminate this Lease as provided in
Section 31.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease. At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.

31.8. In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:

(a) First, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord, including storage charges or brokerage commissions owing
from Tenant to Landlord as the result of such reletting;

(b) Second, to the payment of the costs and expenses of reletting the Premises,
including (i) alterations and repairs that Landlord deems reasonably necessary
and advisable and (ii) reasonable attorneys’ fees, charges and disbursements
incurred by Landlord in connection with the retaking of the Premises and such
reletting;

(c) Third, to the payment of Rent and other charges due and unpaid hereunder;
and

(d) Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.

31.9. All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative. Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this Lease. No
waiver of any default of Tenant hereunder shall be implied from any acceptance
by Landlord of any Rent or other payments due hereunder or any omission by
Landlord to take any action on account of such default if such default persists
or is repeated, and no express waiver shall affect defaults other than as
specified in such waiver. Notwithstanding any provision of this Lease to the
contrary, in no event shall Landlord be required to mitigate its damages with
respect to any default by Tenant. Any obligation imposed by Applicable Law upon
Landlord to relet the Premises after any termination of this Lease shall be
subject to the reasonable requirements of Landlord to (a) lease to high quality
tenants on such terms as Landlord may from time to time deem appropriate in its
discretion and (b) develop the Project in a harmonious manner with a mix of
uses, tenants, floor areas, terms of tenancies, etc., as

 

40



--------------------------------------------------------------------------------

determined by Landlord. Landlord shall not be obligated to relet the Premises to
any party to whom Landlord or an affiliate of Landlord may desire to lease other
available space in the Project or at another property owned by Landlord or an
affiliate of Landlord.

31.10. Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (y) the date of Lease termination and (z) the
date Tenant surrenders possession of the Premises.

31.11. To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.

31.12. Landlord shall not be in default or liable for damages under this Lease
unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event shall such failure continue for more than
thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion. In no event shall Tenant have the right to
terminate or cancel this Lease or to withhold or abate rent or to set off any
Claims against Rent as a result of any default or breach by Landlord of any of
its covenants, obligations, representations, warranties or promises hereunder,
except as may otherwise be expressly set forth in this Lease.

31.13. In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or
(b) mortgagee under a mortgage covering the Premises, the Building or the
Project and to any landlord of any lease of land upon or within which the
Premises, the Building or the Project is located, and shall offer such
beneficiary, mortgagee or landlord a reasonable opportunity to cure the default,
including time to obtain possession of the Building or the Project by power of
sale or a judicial action if such should prove necessary to effect a cure;
provided that Landlord shall furnish to Tenant in writing, upon written request
by Tenant, the names and addresses of all such persons who are to receive such
notices.

32. Bankruptcy. In the event a debtor, trustee or debtor in possession under the
Bankruptcy Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:

32.1. Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;

 

41



--------------------------------------------------------------------------------

32.2. A prompt cash payment to compensate Landlord for any monetary defaults or
actual damages arising directly from a breach of this Lease;

32.3. A cash deposit in an amount at least equal to the then-current amount of
the Security Deposit; or

32.4. The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.

33. Brokers.

33.1. Tenant represents and warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease other
than CBRE (“Broker”), and that it knows of no other real estate broker or agent
that is or might be entitled to a commission in connection with this Lease.
Landlord shall compensate Broker in full in relation to this Lease pursuant to a
separate agreement between Landlord and Broker.

33.2. Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.

33.3. Tenant acknowledges and agrees that the employment of brokers by Landlord
is for the purpose of solicitation of offers of leases from prospective tenants
and that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Lease. Landlord is executing this Lease in reliance upon Tenant’s
representations, warranties and agreements contained within Sections 33.1 and
33.2.

33.4. Tenant agrees to indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from any and all cost or liability for compensation claimed by any
broker or agent, other than Broker, employed or engaged by Tenant or claiming to
have been employed or engaged by Tenant.

34. Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent.

 

42



--------------------------------------------------------------------------------

35. Limitation of Landlord’s Liability.

35.1. If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, the judgment shall be satisfied
only out of (a) the proceeds of sale received on execution of the judgment and
levy against the right, title and interest of Landlord in the Building and the
Project, (b) rent or other income from such real property receivable by Landlord
or (c) the consideration received by Landlord from the sale, financing,
refinancing or other disposition of all or any part of Landlord’s right, title
or interest in the Building or the Project.

35.2. Landlord shall not be personally liable for any deficiency under this
Lease. If Landlord is a partnership or joint venture, then the partners of such
partnership shall not be personally liable for Landlord’s obligations under this
Lease, and no partner of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any partner of
Landlord except as may be necessary to secure jurisdiction of the partnership or
joint venture. If Landlord is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for Landlord’s obligations under this Lease, and no shareholder,
director, officer, employee or agent of Landlord shall be sued or named as a
party in any suit or action, and service of process shall not be made against
any shareholder, director, officer, employee or agent of Landlord. If Landlord
is a limited liability company, then the members of such limited liability
company shall not be personally liable for Landlord’s obligations under this
Lease, and no member of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any member of
Landlord except as may be necessary to secure jurisdiction of the limited
liability company. No partner, shareholder, director, employee, member or agent
of Landlord shall be required to answer or otherwise plead to any service of
process, and no judgment shall be taken or writ of execution levied against any
partner, shareholder, director, employee, member or agent of Landlord.

35.3. Each of the covenants and agreements of this Article shall be applicable
to any covenant or agreement either expressly contained in this Lease or imposed
by Applicable Laws and shall survive the expiration or earlier termination of
this Lease.

36. Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:

36.1. Each of them is jointly and severally liable for the keeping, observing
and performing of all of the terms, covenants, conditions, provisions and
agreements of this Lease to be kept, observed or performed by Tenant; and

36.2. The term “Tenant,” as used in this Lease shall mean and include each of
them, jointly and severally. The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted, so given or received such notice or refund, or so signed.

 

43



--------------------------------------------------------------------------------

37. Representations. Tenant guarantees, warrants and represents that (a) Tenant
is duly incorporated or otherwise established or formed and validly existing
under the laws of its state of incorporation, establishment or formation,
(b) Tenant has and is duly qualified to do business in the state in which the
Property is located, (c) Tenant has full corporate, partnership, trust,
association or other appropriate power and authority to enter into this Lease
and to perform all Tenant’s obligations hereunder, (d) each person (and all of
the persons if more than one signs) signing this Lease on behalf of Tenant is
duly and validly authorized to do so and (e) neither (i) the execution, delivery
or performance of this Lease nor (ii) the consummation of the transactions
contemplated hereby will violate or conflict with any provision of documents or
instruments under which Tenant is constituted or to which Tenant is a party. In
addition, Tenant guarantees, warrants and represents that none of (x) it,
(y) its affiliates or partners nor (z) to the best of its knowledge, its
members, shareholders or other equity owners or any of their respective
employees, officers, directors, representatives or agents is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism) or other similar
governmental action.

38. Confidentiality. Tenant shall keep the terms and conditions of this Lease
and any information provided to Tenant or its employees, agents or contractors
pursuant to Article 9 confidential and shall not (a) disclose to any third party
any terms or conditions of this Lease or any other Lease-related document
(including subleases, assignments, work letters, construction contracts, letters
of credit, subordination agreements, non-disturbance agreements, brokerage
agreements or estoppels) or (b) provide to any third party an original or copy
of this Lease (or any Lease-related document). Landlord shall not release to any
third party any non-public financial information or non-public information about
Tenant’s ownership structure that Tenant gives Landlord. Notwithstanding the
foregoing, confidential information under this Section may be released by
Landlord or Tenant under the following circumstances: (x) if required by
Applicable Laws or in any judicial proceeding; provided that the releasing party
has given the other party reasonable notice of such requirement, if feasible,
(y) to a party’s attorneys, accountants, brokers and other bona fide consultants
or advisers (with respect to this Lease only); provided such third parties agree
to be bound by this Section or (z) to bona fide prospective assignees or
subtenants of this Lease; provided they agree in writing to be bound by this
Section. Notwithstanding anything to the contrary in this section, Landlord
agrees that the terms and conditions of this Lease may be disclosed by Tenant
pursuant to any filing obligations of Tenant with the Securities and Exchange
Commission, as set forth in the Securities Exchange Act of 1934, as amended.

39. Notices. Any notice, consent, demand, invoice, statement or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by personal delivery or by overnight delivery with a
reputable nationwide overnight delivery service. If given by personal delivery,
any such notice, consent, demand, invoice, statement or other communication
shall be deemed delivered upon receipt; if given by overnight delivery, shall be
deemed delivered one business (1) day after deposit with a reputable nationwide
overnight delivery service. Any notices given pursuant to this Lease shall be
addressed to Tenant at the

 

44



--------------------------------------------------------------------------------

Premises, or to Landlord or Tenant at the addresses shown in Sections 2.9 and
2.10 or 2.11, respectively. Either party may, by notice to the other given
pursuant to this Section, specify additional or different addresses for notice
purposes.

40. [Intentionally omitted].

41. Miscellaneous.

41.1. Landlord reserves the right to change the name of the Building or the
Project in its sole discretion.

41.2. To induce Landlord to enter into this Lease, Tenant agrees that it shall
promptly furnish to Landlord, from time to time, upon Landlord’s written
request, the most recent year-end unconsolidated financial statements reflecting
Tenant’s current financial condition audited by a nationally recognized
accounting firm. Tenant shall, within ninety (90) days after the end of Tenant’s
financial year, furnish Landlord with a certified copy of Tenant’s year-end
unconsolidated financial statements for the previous year audited by a
nationally recognized accounting firm. Tenant represents and warrants that all
financial statements, records and information furnished by Tenant to Landlord in
connection with this Lease are true, correct and complete in all respects. If
audited financials are not otherwise prepared, unaudited financials complying
with generally accepted accounting principles and certified by the chief
financial officer of Tenant as true, correct and complete in all respects shall
suffice for purposes of this Section.

41.3. Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” shall mean “‘include,’ etc.,
without limitation.” The section headings of this Lease are not a part of this
Lease and shall have no effect upon the construction or interpretation of any
part hereof.

41.4. If either party commences a demand, claim, action, cause of action or suit
against the other party arising out of or in connection with this Lease, then
the substantially prevailing party shall be reimbursed by the other party for
all reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action or
proceeding and in any appeal in connection therewith (regardless of whether the
applicable demand, claim, action, cause of action or suit is voluntarily
withdrawn or dismissed).

41.5. Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

41.6. Time is of the essence with respect to the performance of every provision
of this Lease in which time of performance is a factor.

41.7. Notwithstanding anything to the contrary contained in this Lease, Tenant’s
obligations under this Lease are independent and shall not be conditioned upon
performance by Landlord.

 

45



--------------------------------------------------------------------------------

41.8. Whenever consent or approval of either party is required, that party shall
not unreasonably withhold such consent or approval, except as may be expressly
set forth to the contrary.

41.9. The terms of this Lease are intended by the parties as a final expression
of their agreement with respect to the terms as are included herein, and may not
be contradicted by evidence of any prior or contemporaneous agreement.

41.10. Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.

41.11. Landlord may, but shall not be obligated to, record a short form or
memorandum hereof without Tenant’s consent. Within ten (10) days after receipt
of written request from Landlord, Tenant shall execute a termination of any
short form or memorandum of lease recorded with respect hereto. Tenant shall be
responsible for the cost of recording any short form or memorandum of this
Lease, including any transfer or other taxes incurred in connection with such
recordation. Neither party shall record this Lease.

41.12. The language in all parts of this Lease shall be in all cases construed
as a whole according to its fair meaning and not strictly for or against either
Landlord or Tenant.

41.13. Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees. Nothing in this
Section shall in any way alter the provisions of this Lease restricting
assignment or subletting.

41.14. This Lease shall be governed by, construed and enforced in accordance
with the laws of the state in which the Premises are located, without regard to
such state’s conflict of law principles.

41.15. Tenant guarantees, warrants and represents that the individual or
individuals signing this Lease have the power, authority and legal capacity to
sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

41.16. This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.

41.17. No provision of this Lease may be modified, amended or supplemented
except by an agreement in writing signed by Landlord and Tenant. The waiver by
Landlord of any breach by Tenant of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of the
same or any other term, covenant or condition herein contained.

 

46



--------------------------------------------------------------------------------

41.18. To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.

42. Option to Extend Term. Tenant shall have the option (“Option”) to extend the
Term by three (3) years as to the entire Premises (and no less than the entire
Premises) upon the following terms and conditions. Any extension of the Term
pursuant to the Option shall be on all the same terms and conditions as this
Lease, except as follows:

42.1. Base Rent at the commencement of the Option term shall equal the greater
of (a) one hundred three percent (103%) of the then-current Base Rent and
(b) the then-current fair market value for comparable office space in the
Alameda County submarket of comparable age, quality, level of finish and
proximity to amenities and public transit (“FMV”), and shall be further
increased on each annual anniversary of the Option term commencement date by
three percent (3%). Tenant may, no more than eighteen (18) months prior to the
date the Term is then scheduled to expire, request Landlord’s estimate of the
FMV for the Option term. Landlord shall, within fifteen (15) days after receipt
of such request, give Tenant a written proposal of such FMV. If Tenant gives
written notice to exercise the Option, such notice shall specify whether Tenant
accepts Landlord’s proposed estimate of FMV. If Tenant does not accept the FMV,
then the parties shall endeavor to agree upon the FMV, taking into account all
relevant factors, including (v) the size of the Premises, (w) the length of the
Option term, (x) rent in comparable buildings in the relevant submarket,
including concessions offered to new tenants, such as free rent, tenant
improvement allowances and moving allowances, (y) Tenant’s creditworthiness and
(z) the quality and location of the Building and the Project. In the event that
the parties are unable to agree upon the FMV within thirty (30) days after
Tenant notifies Landlord that Tenant is exercising the Option, then either party
may request that the same be determined as follows: a senior officer of a
nationally recognized leasing brokerage firm with local knowledge of the Alameda
County office leasing submarket (the “Baseball Arbitrator”) shall be selected
and paid for jointly by Landlord and Tenant. If Landlord and Tenant are unable
to agree upon the Baseball Arbitrator, then the same shall be designated by the
local chapter of the American Arbitration Association or any successor
organization thereto (the “AAA”). The Baseball Arbitrator selected by the
parties or designated by the AAA shall (y) have at least ten (10) years’
experience in the leasing of office space in the Alameda County submarket and
(z) not have been employed or retained by either Landlord or Tenant or any
affiliate of either for a period of at least ten (10) years prior to appointment
pursuant hereto. Each of Landlord and Tenant shall submit to the Baseball
Arbitrator and to the other party its determination of the FMV. The Baseball
Arbitrator shall grant to Landlord and Tenant a hearing and the right to submit
evidence. The Baseball Arbitrator shall determine which of the two (2) FMV
determinations more closely represents the actual FMV. The arbitrator may not
select any other FMV for the Premises other than one submitted by Landlord or
Tenant. The FMV selected by the Baseball Arbitrator shall be binding upon
Landlord and Tenant and shall serve as the basis for determination of Base Rent
payable for the Option term. If, as of the commencement date of the Option term,
the amount of Base Rent payable during the Option term shall not have been
determined, then, pending such determination, Tenant shall pay Base Rent equal
to the Base Rent payable with respect to the last year of the then-current Term.
After the final determination

 

47



--------------------------------------------------------------------------------

of Base Rent payable for the Option term, the parties shall promptly execute a
written amendment to this Lease specifying the amount of Base Rent to be paid
during the Option term. Any failure of the parties to execute such amendment
shall not affect the validity of the FMV determined pursuant to this Section.

42.2. The Option is not assignable separate and apart from this Lease.

42.3. The Option is conditional upon Tenant giving Landlord written notice of
its election to exercise the Option at least twelve (12) months prior to the end
of the expiration of the then-current Term. Time shall be of the essence as to
Tenant’s exercise of the Option. Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise the Option. Tenant
acknowledges that it would be inequitable to require Landlord to accept any
exercise of the Option after the date provided for in this Section.

42.4. Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise the Option:

(a) During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in default under any provisions of this Lease and
continuing until Tenant has cured the specified default to Landlord’s reasonable
satisfaction; or

(b) At any time after any Default as described in Article 31 of the Lease
(provided, however, that, for purposes of this Section 42.4(b), Landlord shall
not be required to provide Tenant with notice of such Default) and continuing
until Tenant cures any such Default, if such Default is susceptible to being
cured; or

(c) In the event that Tenant has defaulted in the performance of its obligations
under this Lease two (2) or more times and a service or late charge has become
payable under Section 31.1 for each of such defaults during the twelve
(12)-month period immediately prior to the date that Tenant intends to exercise
the Option, whether or not Tenant has cured such defaults.

42.5. The period of time within which Tenant may exercise the Option shall not
be extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 42.4.

42.6. All of Tenant’s rights under the provisions of the Option shall terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of the Option if, after such exercise, but prior to the commencement date of the
new term, (a) Tenant fails to pay to Landlord a monetary obligation of Tenant
for a period of twenty (20) days after written notice from Landlord to Tenant,
(b) Tenant fails to commence to cure a default (other than a monetary default)
within thirty (30) days after the date Landlord gives notice to Tenant of such
default or (c) Tenant has defaulted under this Lease two (2) or more times and a
service or late charge under Section 31.1 has become payable for any such
default, whether or not Tenant has cured such defaults.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

 

LANDLORD:

BMR-PACIFIC RESEARCH CENTER LP,

a Delaware limited partnership

By:  

/s/ Kevin M. Simonsen

Name:  

Kevin M. Simonsen

Title:  

V.P., Real Estate Legal

TENANT:

CYMABAY THERAPEUTICS, INC.,

a Delaware corporation

By:  

/s/ Harold Van Wart

Name:  

Harold Van Wart

Title:  

President and C.E.O.



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

 

A-1



--------------------------------------------------------------------------------

LOGO [g608283exa_pg071.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT B

TENANT IMPROVEMENTS

 

B-1



--------------------------------------------------------------------------------

CymaBay Exhibit

 

  •   Storefront glass on full front entry wall, wood double door with full
glass vision lite

 

  •   Storefront glass on all offices, full width, no vertical mullions, wood
doors

 

  •   Gypsum ceiling in lobby; drop ceiling in rest of suite

 

  •   Meeting Room

 

  •   Glass wall with glass seams(no vertical aluminum frame), full width glass,
no mullions, wood door

 

  •   Provide at the wall power and rough-in, ring and string for tel/data/AV,
actual tel/data/av cabling and AV equipment by Tenant.

 

  •   Provide at the floor below the table, power and rough-in, ring and string
for tel/data/AV, actual tel/data/av cabling and integration with furniture by
Tenant.

 

  •   Board Room

 

  •   Will remove jog in wall and align to column

 

  •   Provide at the wall power and rough-in, ring and string for tel/data/AV,
actual tel/data/av cabling and AV equipment by Tenant.

 

  •   Provide at the floor below the table, power and rough-in, ring and string
for tel/data/AV, actual tel/data/av cabling and integration with furniture by
Tenant.

 

  •   Secure File Room

 

  •   BMR will provide (1) 2-hour rated room in a location to be determined in
lieu of (1) office, the glazing shown on the plan at that location will be
eliminated.

 

  •   Lobby

 

  •   Floor hardwood – BMR will provide (3) options for Tenant to select from.
Tenant shall make selection within 1 business day.

 

  •   Decorative rock or wood accent wall behind receptionist – BMR will provide
(3) options for Tenant to select from. Tenant shall make selection within 1
business day.

 

  •   Spot lighting to logo

 

  •   All office

 

  •   Double drop electrical, phone and computer on opposite walls



--------------------------------------------------------------------------------

LOGO [g608283exa_pg074.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT C

ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE

AND TERM EXPIRATION DATE

THIS ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE is
entered into as of [                ], 20[    ], with reference to that certain
Lease (the “Lease”) dated as of [                ], 20[    ], by CYMABAY
THERAPEUTICS, INC., a Delaware corporation (“Tenant”), in favor of BMR-PACIFIC
RESEARCH CENTER LP, a Delaware limited partnership (“Landlord”). All capitalized
terms used herein without definition shall have the meanings ascribed to them in
the Lease.

Tenant hereby confirms the following:

1. Tenant accepted possession of the Premises for use in accordance with the
Permitted Use on [            ], 20[    ]. Tenant first occupied the Premises
for the Permitted Use on [                ], 20[    ].

2. The Premises are in good order, condition and repair.

3. The Tenant Improvements are Substantially Complete.

4. All conditions of the Lease to be performed by Landlord as a condition to the
full effectiveness of the Lease have been satisfied, and Landlord has fulfilled
all of its duties in the nature of inducements offered to Tenant to lease the
Premises.

5. In accordance with the provisions of Article 4 of the Lease, the Term
Commencement Date is [                ], 20[    ], and, unless the Lease is
terminated prior to the Term Expiration Date pursuant to its terms, the Term
Expiration Date shall be [                ], 20[    ].

6. The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises[, except
[                        ]].

7. Tenant has no existing defenses against the enforcement of the Lease by
Landlord, and there exist no offsets or credits against Rent owed or to be owed
by Tenant.

 

C-1



--------------------------------------------------------------------------------

8. The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant under the Lease commenced to accrue on [                ],
20[    ], with Base Rent payable on the dates and amounts set forth in the chart
below:

 

Dates

   Square Feet
of Rentable
Area*      Base Rent per Square
Foot of Rentable Area      Monthly
Base Rent*      Annual Base
Rent*  

Months 1 - 12

     8,894       $ 1.90 monthly       $ 16,898.60       $ 202,783.20   

Months 13 - 24

     8,894       $ 1.96 monthly       $ 17,432.24       $ 209,186.88   

Months 25 - 36

     8,894       $ 2.02 monthly       $ 17,965.88       $ 215,590.56   

Months 37 - 48

     8,894       $ 2.08 monthly       $ 18,499.52       $ 221,994.24   

Months 49 - 60

     8,894       $ 2.14 monthly       $ 19,033.16       $ 228,397.92   

 

* Note: Subject to adjustment based upon the Rentable Area of the Premises as of
the Term Commencement Date.

9. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term Commencement
Date and Term Expiration Date as of the date first written above.

TENANT:

 

CYMABAY THERAPEUTICS, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[Intentionally omitted]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF CREDIT

[On letterhead or L/C letterhead of Issuer.]

LETTER OF CREDIT

Date:                 , 20    

 

 

  (the “Beneficiary”)

 

 

 

  Attention:  

 

  L/C. No.:  

 

  Loan No.:  

 

 

Ladies and Gentlemen:

We establish in favor of Beneficiary our irrevocable and unconditional Letter of
Credit numbered as identified above (the “L/C”) for an aggregate amount of
$            , expiring at     :00 p.m. on                      or, if such day
is not a Banking Day, then the next succeeding Banking Day (such date, as
extended from time to time, the “Expiry Date”). “Banking Day” means a weekday
except a weekday when commercial banks in                              are
authorized or required to close.

We authorize Beneficiary to draw on us (the “Issuer”) for the account of
                             (the “Account Party”), under the terms and
conditions of this L/C.

Funds under this L/C are available by presenting the following documentation
(the “Drawing Documentation”): (a) the original L/C and (b) a sight draft
substantially in the form of Attachment 1, with blanks filled in and bracketed
items provided as appropriate. No other evidence of authority, certificate, or
documentation is required.

Drawing Documentation must be presented at Issuer’s office at
                             on or before the Expiry Date by personal
presentation, courier or messenger service, or fax. Presentation by fax shall be
effective upon electronic confirmation of transmission as evidenced by a printed
report from the sender’s fax machine. After any fax presentation, but not as a
condition to its effectiveness, Beneficiary shall with reasonable promptness
deliver the original Drawing Documentation by any other means. Issuer will on
request issue a receipt for Drawing Documentation.

We agree, irrevocably, and irrespective of any claim by any other person, to
honor drafts drawn under and in conformity with this L/C, within the maximum
amount of this L/C, presented to us on or before the Expiry Date, provided we
also receive (on or before the Expiry Date) any other Drawing Documentation this
L/C requires.

 

E-1



--------------------------------------------------------------------------------

We shall pay this L/C only from our own funds by check or wire transfer, in
compliance with the Drawing Documentation.

If Beneficiary presents proper Drawing Documentation to us on or before the
Expiry Date, then we shall pay under this L/C at or before the following time
(the “Payment Deadline”): (a) if presentment is made at or before noon of any
Banking Day, then the close of such Banking Day; and (b) otherwise, the close of
the next Banking Day. We waive any right to delay payment beyond the Payment
Deadline. If we determine that Drawing Documentation is not proper, then we
shall so advise Beneficiary in writing, specifying all grounds for our
determination, within one Banking Day after the Payment Deadline.

Partial drawings are permitted. This L/C shall, except to the extent reduced
thereby, survive any partial drawings.

We shall have no duty or right to inquire into the validity of or basis for any
draw under this L/C or any Drawing Documentation. We waive any defense based on
fraud or any claim of fraud.

The Expiry Date shall automatically be extended by one year (but never beyond
                     (the “Outside Date”)) unless, on or before the date 90 days
before any Expiry Date, we have given Beneficiary notice that the Expiry Date
shall not be so extended (a “Nonrenewal Notice”). We shall promptly upon request
confirm any extension of the Expiry Date under the preceding sentence by issuing
an amendment to this L/C, but such an amendment is not required for the
extension to be effective. We need not give any notice of the Outside Date.

Beneficiary may from time to time without charge transfer this L/C, in whole but
not in part, to any transferee (the “Transferee”). Issuer shall look solely to
Account Party for payment of any fee for any transfer of this L/C. Such payment
is not a condition to any such transfer. Beneficiary or Transferee shall
consummate such transfer by delivering to Issuer the original of this L/C and a
Transfer Notice substantially in the form of Attachment 2, purportedly signed by
Beneficiary, and designating Transferee. Issuer shall promptly reissue or amend
this L/C in favor of Transferee as Beneficiary. Upon any transfer, all
references to Beneficiary shall automatically refer to Transferee, who may then
exercise all rights of Beneficiary. Issuer expressly consents to any transfers
made from time to time in compliance with this paragraph.

Any notice to Beneficiary shall be in writing and delivered by hand with receipt
acknowledged or by overnight delivery service such as FedEx (with proof of
delivery) at the above address, or such other address as Beneficiary may specify
by written notice to Issuer. A copy of any such notice shall also be delivered,
as a condition to the effectiveness of such notice, to:
                             (or such replacement as Beneficiary designates from
time to time by written notice).

No amendment that adversely affects Beneficiary shall be effective without
Beneficiary’s written consent.

This L/C is subject to and incorporates by reference: (a) the International
Standby Practices 98 (“ISP 98”); and (b) to the extent not inconsistent with ISP
98, Article 5 of the Uniform Commercial Code of the State of New York.

 

E-2



--------------------------------------------------------------------------------

Very truly yours, [Issuer Signature]

 

E-3



--------------------------------------------------------------------------------

ATTACHMENT 1 TO EXHIBIT E

FORM OF SIGHT DRAFT

[BENEFICIARY LETTERHEAD]

TO:

[Name and Address of Issuer]

SIGHT DRAFT

AT SIGHT, pay to the Order of                              , the sum of
                             United States Dollars ($            ). Drawn under
[Issuer] Letter of Credit No.                      dated                     .

[Issuer is hereby directed to pay the proceeds of this Sight Draft solely to the
following account:                             .]

[Name and signature block, with signature or purported signature of Beneficiary]

 

Date:  

 

 

E-1-1



--------------------------------------------------------------------------------

ATTACHMENT 2 TO EXHIBIT E

FORM OF TRANSFER NOTICE

[BENEFICIARY LETTERHEAD]

TO:

[Name and Address of Issuer] (the “Issuer”)

TRANSFER NOTICE

By signing below, the undersigned, Beneficiary (the “Beneficiary”) under
Issuer’s Letter of Credit No.                              dated
                     (the “L/C”), transfers the L/C to the following transferee
(the “Transferee”):

[Transferee Name and Address]

The original L/C is enclosed. Beneficiary directs Issuer to reissue or amend the
L/C in favor of Transferee as Beneficiary. Beneficiary represents and warrants
that Beneficiary has not transferred, assigned, or encumbered the L/C or any
interest in the L/C, which transfer, assignment, or encumbrance remains in
effect.

[Name and signature block, with signature or purported signature of Beneficiary]

 

Date:  

 

  ]

 

E-2-1



--------------------------------------------------------------------------------

EXHIBIT F

RULES AND REGULATIONS

NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE. IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.

1. No Tenant Party shall encumber or obstruct the common entrances, lobbies,
elevators, sidewalks and stairways of the Building(s) or the Project or use them
for any purposes other than ingress or egress to and from the Building(s) or the
Project.

2. Except as specifically provided in the Lease, no sign, placard, picture,
advertisement, name or notice shall be installed or displayed on any part of the
outside of the Premises or the Building(s) without Landlord’s prior written
consent. Landlord shall have the right to remove, at Tenant’s sole cost and
expense and without notice, any sign installed or displayed in violation of this
rule.

3. If Landlord objects in writing to any curtains, blinds, shades, screens,
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises or placed on any windowsill, and (a) such
window, door or windowsill is visible from the exterior of the Premises and
(b) such curtain, blind, shade, screen, hanging plant or other object is not
included in plans approved by Landlord, then Tenant shall promptly remove such
curtains, blinds, shades, screens, hanging plants or other similar objects at
its sole cost and expense.

4. No deliveries shall be made that impede or interfere with other tenants in or
the operation of the Project. Movement of furniture, office equipment or any
other large or bulky material(s) through the Common Area shall be restricted to
such hours as Landlord may designate and shall be subject to reasonable
restrictions that Landlord may impose.

5. Tenant shall not place a load upon any floor of the Premises that exceeds the
load per square foot that (a) such floor was designed to carry or (b) is allowed
by Applicable Laws. Fixtures and equipment that cause noises or vibrations that
may be transmitted to the structure of the Building(s) to such a degree as to be
objectionable to other tenants shall be placed and maintained by Tenant, at
Tenant’s sole cost and expense, on vibration eliminators or other devices
sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Project.

6. Tenant shall not use any method of heating or air conditioning other than
that approved in writing by Landlord.

7. Tenant shall not install any radio, television or other antennae; cell or
other communications equipment; or other devices on the roof or exterior walls
of the Premises except in accordance with the Lease. Tenant shall not interfere
with radio, television or other digital or electronic communications at the
Project or elsewhere.

 

F-1



--------------------------------------------------------------------------------

8. Canvassing, peddling, soliciting and distributing handbills or any other
written material within, on or around the Project (other than within the
Premises) are prohibited. Tenant shall cooperate with Landlord to prevent such
activities by any Tenant Party.

9. Tenant shall store all of its trash, garbage and Hazardous Materials in
receptacles within its Premises or in receptacles designated by Landlord outside
of the Premises. Tenant shall not place in any such receptacle any material that
cannot be disposed of in the ordinary and customary manner of trash, garbage and
Hazardous Materials disposal. Any Hazardous Materials transported through Common
Areas shall be held in secondary containment devices.

10. The Premises shall not be used for lodging or for any improper, immoral or
objectionable purpose. No cooking shall be done or permitted in the Premises;
provided, however, that Tenant may use (a) equipment approved in accordance with
the requirements of insurance policies that Landlord or Tenant is required to
purchase and maintain pursuant to the Lease for brewing coffee, tea, hot
chocolate and similar beverages, (b) microwave ovens for employees’ use and
(c) equipment shown on plans approved by Landlord; provided, further, that any
such equipment and microwave ovens are used in accordance with Applicable Laws.

11. Tenant shall not, without Landlord’s prior written consent, use the name of
the Project, if any, in connection with or in promoting or advertising Tenant’s
business except as Tenant’s address.

12. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any Governmental
Authority.

13. Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which responsibility includes keeping doors locked
and other means of entry to the Premises closed.

14. Tenant shall not modify any locks to the Premises without Landlord’s prior
written consent, which consent Landlord shall not unreasonably withhold,
condition or delay. Tenant shall furnish Landlord with copies of keys, pass
cards or similar devices for locks to the Premises.

15. Tenant shall cooperate and participate in all reasonable security programs
affecting the Premises.

16. Tenant shall not permit any animals in the Project, other than for guide
animals or for use in laboratory experiments.

17. Bicycles shall not be taken into the Building(s) except into areas
designated by Landlord.

18. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be deposited therein.

19. Discharge of industrial sewage shall only be permitted if Tenant, at its
sole expense, first obtains all necessary permits and licenses therefor from all
applicable Governmental Authorities.

 

F-2



--------------------------------------------------------------------------------

20. Smoking is prohibited at the Project.

21. The Project’s hours of operation are currently 24 hours a day, seven days a
week.

22. Tenant shall comply with all orders, requirements and conditions now or
hereafter imposed by Applicable Laws or Landlord (“Waste Regulations”) regarding
the collection, sorting, separation and recycling of waste products, garbage,
refuse and trash generated by Tenant (collectively, “Waste Products”), including
(without limitation) the separation of Waste Products into receptacles
reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Waste Regulations.

23. Tenant, at Tenant’s sole cost and expense, shall cause the Premises to be
exterminated on a monthly basis to Landlord’s reasonable satisfaction and shall
cause all portions of the Premises used for the storage, preparation, service or
consumption of food or beverages to be cleaned daily in a manner reasonably
satisfactory to Landlord, and to be treated against infestation by insects,
rodents and other vermin and pests whenever there is evidence of any
infestation. Tenant shall not permit any person to enter the Premises or the
Project for the purpose of providing such extermination services, unless such
persons have been approved by Landlord. If requested by Landlord, Tenant shall,
at Tenant’s sole cost and expense, store any refuse generated in the Premises by
the consumption of food or beverages in a cold box or similar facility.

24. If Tenant desires to use any portion of the Common Area for a Tenant-related
event, Tenant must notify Landlord in writing at least thirty (30) days prior to
such event on the form attached as Attachment 1 to this Exhibit, which use shall
be subject to Landlord’s prior written consent, not to be unreasonably withheld,
conditioned or delayed. Notwithstanding anything in this Lease or the completed
and executed Attachment to the contrary, Tenant shall be solely responsible for
setting up and taking down any equipment or other materials required for the
event, and shall promptly pick up any litter and report any property damage to
Landlord related to the event. Any use of the Common Area pursuant to this
Section shall be subject to the provisions of Article 28 of the Lease.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Project, including Tenant.
These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms covenants, agreements
and conditions of the Lease. Landlord reserves the right to make such other and
reasonable rules and regulations as, in its judgment, may from time to time be
needed for safety and security, the care and cleanliness of the Project, or the
preservation of good order therein; provided, however, that Tenant shall not be
obligated to adhere to such additional rules or regulations until Landlord has
provided Tenant with written notice thereof. Tenant agrees to abide by these
Rules and Regulations and any additional rules and regulations issued or adopted
by Landlord. Tenant shall be responsible for the observance of these Rules and
Regulations by all Tenant Parties.

 

F-3



--------------------------------------------------------------------------------

ATTACHMENT 1 TO EXHIBIT F

REQUEST FOR USE OF COMMON AREA

[TENANT LETTERHEAD]

VIA [                    ]

[Date]

BMR-Pacific Research Center LP

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Senior Director, West Coast Operations

 

  Re: Notice of Request to Use Common Area

To Whom It May Concern:

CymaBay Therapeutics, Inc. requests that it have use of the common area as
described below:

 

Event Description:   

 

 

Date:  

 

 

Location at Property:  

 

 

Number of Attendees:  

 

Open to the Public?    ¨  YES    ¨  NO

Food and/or Beverages?    ¨  YES    ¨  NO

If YES:

 

•         will alcohol be served (Note: Proof of an insurance endorsement for
serving alcohol must be provided)    ¨  YES    ¨  NO •         please describe:
 

 

 

Other Amenities (tent, band, etc.):  

 

 

Other Event Details:   

 

Please let us know at your earliest convenience whether such use is approved.

 

Sincerely, [Name] [Title]

 

F-1-1



--------------------------------------------------------------------------------

To Be Completed by Landlord:

¨  APPROVED    DENIED   ¨

The following conditions apply to approval (if approved):

 

1.        

 

2.        

 

3.        

 

4.        

 

5.        

 

 

BMR-PACIFIC RESEARCH CENTER LP By:  

 

Name:  

 

Its:  

 

Date:  

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

[Intentionally omitted]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

TENANT’S PROPERTY

None.

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ESTOPPEL CERTIFICATE

 

To:    BMR-Pacific Research Center LP    17190 Bernardo Center Drive    San
Diego, California 92128    Attention: Vice President, Real Estate Legal   
BioMed Realty, L.P.    17190 Bernardo Center Drive    San Diego, California
92128 Re:    7999 Gateway Boulevard, Newark, California (the “Premises”) at
7333-7999 Gateway Boulevard, Newark, California (the “Property”)

The undersigned tenant (“Tenant”) hereby certifies to you as follows:

1. Tenant is a tenant at the Property under a lease (the “Lease”) for the
Premises dated as of [                ], 20[    ]. The Lease has not been
cancelled, modified, assigned, extended or amended [except as follows:
[                            ]], and there are no other agreements, written or
oral, affecting or relating to Tenant’s lease of the Premises or any other space
at the Property. The lease term expires on [                ], 20[    ].

2. Tenant took possession of the Premises, currently consisting of
[                            ] square feet, on [                ], 20[    ], and
commenced to pay rent on [                ], 20[    ]. Tenant has full
possession of the Premises, has not assigned the Lease or sublet any part of the
Premises, and does not hold the Premises under an assignment or sublease[,
except as follows: [                            ]].

3. All base rent, rent escalations and additional rent under the Lease have been
paid through [                ], 20[    ]. There is no prepaid rent[, except
$[                ]][, and the amount of security deposit is $[            ] [in
cash][OR][in the form of a letter of credit]]. Tenant currently has no right to
any future rent abatement under the Lease.

4. Base rent is currently payable in the amount of $[            ] per month.

5. Tenant is currently paying estimated payments of additional rent of
$[            ] per month on account of real estate taxes, insurance, management
fees and common area maintenance expenses.

6. All work to be performed for Tenant under the Lease has been performed as
required under the Lease and has been accepted by Tenant[, except
[                            ]], and all allowances to be paid to Tenant,
including allowances for tenant improvements, moving expenses or other items,
have been paid.

7. The Lease is in full force and effect, free from default and free from any
event that could become a default under the Lease, and Tenant has no claims
against the landlord or offsets or defenses against rent, and there are no
disputes with the landlord. Tenant has received no notice of prior sale,
transfer, assignment, hypothecation or pledge of the Lease or of the rents
payable thereunder[, except [                            ]].

 

M-1



--------------------------------------------------------------------------------

8. [Tenant has the following expansion rights or options for the Property:
[                            ].][OR][Tenant has no rights or options to purchase
the Property.]

9. To Tenant’s knowledge, no hazardous wastes have been generated, treated,
stored or disposed of by or on behalf of Tenant in, on or around the Premises or
the Project in violation of any environmental laws.

10. The undersigned has executed this Estoppel Certificate with the knowledge
and understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER, AS
APPROPRIATE] or its assignee is acquiring the Property in reliance on this
certificate and that the undersigned shall be bound by this certificate. The
statements contained herein may be relied upon by [INSERT NAME OF PURCHASER OR
LENDER, AS APPROPRIATE], [LANDLORD], BioMed Realty, L.P., BioMed Realty Trust,
Inc., and any [other] mortgagee of the Property and their respective successors
and assigns.

Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.

Dated this [    ] day of [                ], 20[    ].

 

CYMABAY THERAPEUTICS, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

M-2